     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 1 of 125
                                                                           1




 1                    IN THE UNITED STATES DISTRICT COURT
 2                   FOR THE WESTERN DISTRICT OF OKLAHOMA
 3
     UNITED STATES OF AMERICA,               )
 4                                           )
                                             )
 5                  Plaintiff,               )
                                             )
 6   vs.                                     )    CASE NO. CR-18-227-SLP
                                             )
 7                                           )
                                             )
 8   JOSEPH MALDONADO-PASSAGE,               )
                                             )
 9                                           )
                                             )
10                  Defendant.               )
11
12                                  * * * * * *
13     EXCERPT OF JURY TRIAL - TESTIMONY OF JOSEPH MALDONADO-PASSAGE
14                    BEFORE THE HONORABLE SCOTT L. PALK
15                        UNITED STATES DISTRICT JUDGE
16                                 APRIL 1, 2019
17                                 * * * * * * *
18
19
20
21
22
23
24
25   Proceedings   recorded by mechanical stenography;       transcript
     produced by   computer-aided transcription.




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 2 of 125
                                                                        2




 1                                  APPEARANCES
 2        Ms. Amanda Maxfield-Green and Mr. Charles Brown, Assistant
     United States Attorneys, U.S. Attorney's Office, 210 West Park
 3   Avenue, Suite 400, Oklahoma City, Oklahoma 73102, appearing for
     the United States of America.
 4
          Mr. William Earley and Mr. Kyle Wackenheim, Assistant United
 5   States Public Defenders, 215 Dean A. McGee, Suite 124, Oklahoma
     City, Oklahoma 73102, appearing for the defendant.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 3 of 125
                                                                               3




 1                              EXAMINATION INDEX
                                                                        PAGE
 2   JOSEPH MALDONADO-PASSAGE
 3        DIRECT EXAMINATION BY MR. EARLEY.................. 4
          CROSS-EXAMINATION BY MS. MAXFIELD-GREEN........... 94
 4        REDIRECT EXAMINATION BY MR. EARLEY................111
          RECROSS EXAMINATION BY MS. MAXFIELD-GREEN.........121
 5
 6
 7   REPORTER'S CERTIFICATE.................................125
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 4 of 125
                                                                         4




 1        (The following excerpt was made in open court on April 1,
 2   2019, in the presence of all parties, counsel, and in the
 3   presence and hearing of the jury.)
 4        (WITNESS SWORN.)
 5               THE COURT:    Mr. Earley, you may proceed.
 6               MR. EARLEY:    And for the record, Your Honor, we are
 7   calling Joseph Passage as a witness.
 8                            JOSEPH MALDONADO-PASSAGE
 9                              DIRECT EXAMINATION
10   BY MR. EARLEY:
11   Q.   Would you state your name, please?
12   A.   Joseph Maldonado-Passage.
13   Q.   Now, Mr. Passage -- can I refer to you as Mr. Passage?
14   A.   Yes, sir.
15   Q.   All right.    Now, we have also heard another name, I believe
16   it's Schreibvogel, if I'm not mistaken.
17   A.   That was my birth name, yes, sir.
18   Q.   All right.    And I don't know if the court reporter has ever
19   had it spelled for her.      So, if you would, just spell that for
20   the court reporter.
21   A.   Schreibvogel?
22   Q.   Yes.
23   A.   S-C-H-R-E-I-B, as in boy, V as in victor, O-G-E-L.
24   Q.   So Mr. Passage, what type of employment have you had during
25   your adult life?




                               Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 5 of 125
                                                                           5




 1   A.   When I was in high school, I worked at a nursing home as a
 2   nurse's aide.    When I graduated high school, I went through the
 3   Texoma Police Academy in Dennison, Texas, and graduated as the
 4   youngest police chief in the state of Texas's history.
 5        In 1986, me and my brother and my first husband bought a pet
 6   store in Arlington, Texas.      Did that for 16 years.      My brother
 7   got killed in 1997, and me and my parents built the zoo there in
 8   Wynnewood, Oklahoma, in memory of him.        And we opened in 1999.
 9   Q.   All right.    So the zoo, the park that we have heard about in
10   testimony was something that you started?
11   A.   Yes, sir.
12   Q.   And that was based on -- on what?
13   A.   Well, when my brother got killed, he was the biggest part of
14   the pet store, so it was never the same.        So me and mama and dad
15   and Brian decided to sell the pet store.        And mom and dad got
16   $140,000 from the insurance company from my brother being killed
17   in a car wreck.    And my dad called it blood money, and he didn't
18   want anybody making any money off of that.         So he was going to
19   donate it to charity.
20        And you hear on TV how all the charities misuse money and
21   stuff, so we all kind of agreed to build this rescue zoo in
22   memory of my brother because one of his dreams was to go to
23   Africa and see the animals running free.        So we built -- built
24   the animal park there in Wynnewood, Oklahoma.
25   Q.   So describe the park.




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 6 of 125
                                                                          6




 1   A.   It's right off of I-35 and Exit 64.        It's 16 -- started out
 2   with 16 acres.    It came with just an exterior fence and a roping
 3   arena and an old barn and an old farmhouse.         And we started
 4   building cages, and animals started coming in and they never
 5   stopped.
 6   Q.   So what was the source of these animals?
 7   A.   Most of all the animals come from people that rehomed them
 8   there because they had exotic animals, and they either couldn't
 9   take care of them anymore, or they got too big, or the city laws
10   changed, or some state laws changed.        And over the course of 20
11   years, we probably rescued and rehomed more animals than anybody
12   in the United States.
13   Q.   So is it fair to say that over the years the facility grew?
14   A.   It grew tremendous, yes, sir.
15   Q.   All right.    So what was offered at the park as far as what
16   could the public do at your park?
17   A.   When we first started, we just had a gift shop and a few
18   cages and a -- in the gift shop we had a -- kind of a Subway shop
19   where my mom would actually be the cashier and make the Subway
20   sandwiches and stuff.     And over the years we incorporated a
21   traveling show where we did fairs and malls and stuff like that.
22   And people built cages in memory of people that they have lost,
23   so we called it a memorial park because animals got to live in
24   honor of people that passed away.       And there was actually three
25   people buried underneath their exhibits there at the zoo.




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 7 of 125
                                                                            7




 1          So it turned into 152 memorials as of when I left the zoo
 2   last year.     And we turned it into a traveling magic show and
 3   tiger show for nine years.
 4   Q.     So did you offer any educational programs at the park?
 5   A.     We -- after -- after we did the -- retired the magic show
 6   and the traveling educational show, we built a stage that had
 7   bleachers, and I did an educational show twice a day.
 8   Q.     Now, at some point was there a video production facility
 9   built at the park?
10   A.     I believe that started late 2011, maybe 2012.         We had a TV
11   studio where we videotaped everything going on in the park, and
12   we broadcasted it on a website called Joe Exotic TV.          And we
13   did -- brought animals on the show and taught people about
14   animals.
15   Q.     So Joe Exotic TV, was that something that was broadcast over
16   the Internet, essentially?
17   A.     Yes, sir.   It was -- it was on YouTube and the website, yes,
18   sir.
19   Q.     Okay.   And you talked about some of the things that you put
20   on the show to include things about animals.          What other things
21   were on the show?
22   A.     We did online auctions.     We raised money.     And in 2008, I
23   formed a corporation called the United States Zoological
24   Association, where we went around and helped people rebuild their
25   zoos instead of taking their animals away from them.          We taught




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 8 of 125
                                                                                8




 1   them how to -- to fix up their zoo so they could keep their
 2   animals instead of always sending them to a sanctuary.             So we
 3   raised money for that organization.
 4        And then we had another thing online that we called the
 5   Animal Miracle Network, where we reached out to people that were
 6   terminally ill and dying, and we granted last wishes with animals
 7   for people all over the United States for one of their last
 8   wishes.   So we kind of did all of that on our TV show.
 9   Q.   Did you have sponsors?
10   A.   We did have sponsors.
11   Q.   For example, who would sponsor your show?
12   A.   Seth Wadley Ford, the local Sonics, and the local
13   McDonald's.
14   Q.   Now, at some point was there another show developed for
15   broadcast?
16   A.   We did.    We created a second show with a complete separate
17   website called Joe Gone Wild.
18   Q.   So when was that developed?
19   A.   I want to believe maybe late 2013.
20   Q.   Okay.    And what was the content of the Joe Gone Wild show?
21   A.   It was -- it was pretty out there.        I don't know if you have
22   ever watched the movie Jackass, but we kind of incorporated it to
23   be after the movie Jackass because the crazier you got, the more
24   people watched it.    We ended up with 64 million viewers.
25        But the website had an age restriction to where you had to




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 9 of 125
                                                                             9




 1   be 18 years old, and you had to verify your date of birth in
 2   order to watch the show.      And the webmaster that designed the
 3   website had a chat room on one side, and people all over the
 4   world could chat with each other during the show, and then they
 5   could call into the zoo office and request requests or dare us to
 6   do different things on the show for donations for the animals.
 7   And at times we raised $20,000 in two hours.
 8   Q.   Now, if you would, just -- and keep it as tame as possible,
 9   but what kind of outlandish material would you -- would you do on
10   these shows?
11   A.   We had tons of costumes underneath the desk.           There was
12   times that we dressed up like we were in Jamaica, and we had big
13   drink glasses that we got at the state fair, and we put dry ice
14   in them and made them look like bongs, smoking weed on the thing,
15   even though I don't smoke weed.
16        We had -- I don't know if you have ever run into the diaper
17   people on Facebook, but there's a huge community of adult diaper
18   people on Facebook, and they called in and dared us to wear adult
19   diapers one night.    We did that for 500 bucks.       We had blowup
20   dolls.   It was -- it was pretty crazy.
21   Q.   All right.    Now, we saw a number of videos that the
22   government played during their case in chief.         Do you recall
23   those?
24   A.   Yes, sir.
25   Q.   All right.    And, obviously, all of those were kind of




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 10 of 125
                                                                         10




 1   centered on either animal rights or Carole Baskin, correct?
 2   A.    Correct.
 3   Q.    Where were those shows?      I mean, were they within the Joe
 4   Exotic, or were they on the Joe Gone Wild?
 5   A.    I can't be exactly because they didn't play the entire video
 6   of the show.     Every show was recorded live.       And at the beginning
 7   of every show it had disclaimers saying it was for entertainment
 8   purposes only and viewer discretion advised and foul language
 9   would be involved and all that, and some would go to YouTube
10   after they were recorded.
11   Q.    All right.    So were there shows that you produced or got
12   yourself involved in that had nothing to do with Carole Baskin?
13   A.    Thousands.
14   Q.    Give us an example of a show that you would do that didn't
15   have anything to do with Carole Baskin.
16   A.    On Joe Gone Wild or Joe Exotic TV?
17   Q.    Both.
18   A.    On Joe Exotic TV, we had little kid shows, where we had
19   little baby ducks and chickens and baby animals, and we taught
20   kids about, you know, how long they stay in the egg and how they
21   hatch and stuff like that.       And then on Joe Gone Wild, I picked
22   on Governor Kasich, I picked on PETA.         I mean, we -- it was about
23   anybody that had issues with having animals in cages or zoos or
24   anything or other facilities that thought that they could do
25   things and we couldn't.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 11 of 125
                                                                         11




 1   Q.    So when these -- these videos that we saw here in court,
 2   would you agree that there was some pretty outrageous stuff going
 3   on in those videos?
 4   A.    There was some pretty outrageous stuff going on.
 5   Q.    Was there a purpose behind those videos?
 6   A.    Yeah.    In the animal world, if I could make you look like
 7   you're an abuser -- and -- and Carole made this website called
 8   911animalabuse.org, or .com, where she had 92 of us on this
 9   website.    And her opinion, to get around free speech, was that it
10   was her opinion that we abused baby tigers for allowing you to
11   pet them.     And the more that they can make you look bad, the more
12   money they can raise because people think that you are going to
13   stop them from doing that.
14         So I could take any one of you tonight and put you on my
15   website and say you chained a pit bull to your tree in your
16   backyard, and you never feed him, and by midnight tonight I bet I
17   could raise $2,000 on something that you're not even doing wrong.
18   In the animal industry, that's the key way to raise money is
19   they'll put stuff on each other's websites and badmouth people.
20   And the more viewers you have, the more money you raise.
21         And that's -- so the bad thing about that, though, is the
22   Humane Society of the United States, you know, sent in spies and
23   made videos about us.      The PETA sent in spies, and we have got
24   four FBI records to verify some of this.         And they would send in
25   spies to make videos, and they would put a video online and edit




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 12 of 125
                                                                             12




 1   it and make it look like the Humane Society videos that you see
 2   on dogs shivering on TV right now.        That's all pre-made videos.
 3   Okay?   And we could do the same thing with tigers and lions.               But
 4   what they do is they prey on the mentally unstable to carry out
 5   their crimes for them, and that is, to break into the zoo, cut
 6   the cages open at night.
 7         One morning, at 8 o'clock in the morning -- our manager,
 8   John Reineke, has two prosthetic legs -- and a man drove all the
 9   way from Mustang, Oklahoma, down there to cut the animals out of
10   their cages and kill -- kill John Reineke.          And it took 29
11   minutes on 911 to get the first officer at the park.
12         So a lot of the stuff that we portray on TV and our videos
13   is to look like these dangerous psycho mutts that you didn't want
14   to break into our zoo in the middle of the night because we are
15   armed, and we're not going to tolerate you coming in and cutting
16   our cages open.     And that was our -- our simple line of defense.
17   Q.    Now, in spite of the content of those shows, did you want
18   Carole Baskin dead?
19   A.    No.
20   Q.    Did Carole Baskin and your ongoing dispute with her actually
21   help you in some strange way?
22   A.    I -- I didn't know who Carole Baskin was until 2006, when I
23   picked up a newspaper in Oklahoma City, and here's this article
24   about this trashy little roadside zoo, and it was me, and the
25   person that they interviewed was Carole Baskin.              And over the




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 13 of 125
                                                                               13




 1   years, I would say we both probably made each other pretty
 2   famous.
 3   Q.    What was Big Cat Rescue Entertainment?
 4   A.    Okay.    Big Cat Rescue Entertainment, I believe that come
 5   about 2009 maybe, somewhere around there.           We had growed into two
 6   road shows, two 18-wheelers and a tour bus.            And one 18-wheeler
 7   was the animal show, and one 18-wheeler was my illusions, my
 8   magic show.    And some of the malls -- we always did malls because
 9   it was easy to market and you were guaranteed customers because
10   people came to the mall.
11         Okay.    So some of the malls wanted just the animal show, and
12   some wanted just the magic show, and some wanted both of them at
13   the same time.    So the animal show was Tigers In Need, and the
14   magic show was Mystical Magic of the Endangered.               Okay.   And then
15   whenever we both were at one location, instead of having two
16   posters and confusing people and everything else, we came up with
17   one name.     Okay.    And during that time, Big Cat Rescue had a
18   program called Cat Whiz.        Okay.    And anytime you showed up
19   somewhere, this program would flood the mall with 70, 80,000
20   emails and jam all of their computers up and their website up and
21   everything else with this, "Oh, these people are so horrible to
22   these baby tigers and this is abuse and you shouldn't allow
23   this."
24         Okay.    So I had a marketing director named Darren Stone that
25   came up with the idea, well, if she's going to send out 70,000




                                 Emily Eakle, RMR, CRR
                                 United States Court Reporter
                              U.S. Courthouse, 200 N.W. 4th St.
                           Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 14 of 125
                                                                            14




 1   emails, let's make everybody think that it's her at the mall.               So
 2   we called the Trade Commission and verified that she didn't own
 3   the three words "Big Cat Rescue."        Okay.   She had a logo, and she
 4   only owned it with the tiger jumping over the logo.           So he
 5   created a logo with Big Cat Rescue, and we used the eyeballs from
 6   a facility we had permission to in Colorado called Serenity
 7   Springs.
 8         Okay.   And when both shows were at one location, we used the
 9   word and -- and the logo Big Cat Rescue Entertainment because it
10   was magic, and it was with big cats.        Made sense to us.       And then
11   everybody called back down to Florida and bitched at Carole.            Was
12   just a marketing way to pay back for flooding our clients with
13   70,000 emails.
14   Q.    Okay.   So as you were explaining that, my understanding
15   would be that Big Cat Rescue, the Carole Baskin entity --
16   A.    Correct.
17   Q.    -- they would contact the locations where you were doing a
18   show and do this email flood; is that correct?
19   A.    Yes, sir.
20   Q.    Okay.   So your purpose in forming this entity, Big Cat
21   Rescue Entertainment, was to kind of throw them off their game,
22   correct?
23   A.    Correct.
24   Q.    All right.    Did you get sued by Ms. Baskin for that?
25   A.    We got sued for trademark infringement, and then she




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 15 of 125
                                                                         15




 1   testified the other day that she sued me for copyright
 2   infringement as well.      And that had absolutely nothing to do with
 3   putting her face picture on anything.         It was a picture that I
 4   got off of Facebook of three of her employees bashing rabbits in
 5   the head and bloody, dead rabbits to feed to the tigers and
 6   laughing about it.     So kind of give her a little taste of her own
 7   medicine -- and I sent that picture to every rabbit rescue in the
 8   country I could find, and she got a taste of her own medicine.
 9         So she went and bought the picture for $5 from the employee.
10   Three months after I posted it, she filed a copyright and
11   copyrighted it, and then she just out-moneyed me in a lawsuit.
12   Q.    Now, did she get a judgment from you -- or against you?
13   A.    Our lawyers at one point just said, you need to just quit
14   spending bad money after bad money, and just give her a judgment
15   of whatever she wants.      And so she got a million-dollar judgment.
16   And we didn't expect her to move that judgment to Oklahoma.         So
17   she moved that judgment to Oklahoma, and my lawyers recommended
18   just filing bankruptcy on the judgment, and she sued the
19   bankruptcy court as well.
20   Q.    All right.    So that initial lawsuit, the trademark and the
21   copyright, those were being litigated in Florida; is that
22   correct?
23   A.    That's where it started, yes, sir.
24   Q.    All right.    And before the case was moved here for
25   collection, were you required to litigate the case in the state




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 16 of 125
                                                                         16




 1   of Florida?
 2   A.    Yes, sir.
 3   Q.    So did it become pretty costly?
 4   A.    We have -- we spent close to a quarter-million dollars.
 5   Q.    All right.    Now, did that judgment affect you and the zoo at
 6   that time?
 7   A.    As in how?
 8   Q.    Financially.
 9   A.    We -- we spent a lot of money on lawyers, but we kept
10   operating.
11   Q.    All right.    Now, aside from the -- the lawsuits and the
12   judgment that Ms. Baskin has against you, what's your problem
13   with her?
14   A.    My problem is she's a hypocrite.        You know, just like some
15   of her other facilities in her -- within her little organization
16   she's created.     Her facility is in the middle of Tampa, Florida.
17   It's right next to a major highway.        She sells every kind of tour
18   under the sun:     Bone tour, feeding tour, kid tour, adult tour.
19   It doesn't matter.     I mean, I have taken one of her tours.
20         Her animals are on exhibit.       She can complain one month in
21   public, writing that there's too many tigers in America, and then
22   the next month she's rescuing one from Peru because there's none
23   in America that can hold a good story to raise donations, so
24   she's bringing in this tiger from Peru.         And she'll drive clear
25   across the United States to rescue a baby bobcat because baby




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 17 of 125
                                                                           17




 1   animals raise money better because everybody likes baby
 2   everything, especially if you're going to rescue one.
 3         So there's absolutely nothing except petting animals, which
 4   she used to do before she made her millions, that -- that we do
 5   any different than she does, except she wants to make every state
 6   illegal except Florida so she can corner the market on exhibiting
 7   tigers.
 8   Q.    Now, did you have any disagreements with her position on
 9   certain legislation?
10   A.    I -- I'm probably one of the biggest, most outspoken critics
11   of her legislation push that she's -- she's continuing to push
12   because -- like the Big Cat Safety Act that they are trying to
13   introduce right now, her organization that she started, which is
14   the global federation of animal sanctuaries, is the only one
15   exempt from this law they're trying to introduce.            And the way
16   that they're doing this is by making political donations to
17   different politicians in order to get these laws passed.
18         But the big thing was in Ohio, when Zanesville, Ohio,
19   happened with Terry Thompson, the guy that supposedly let all of
20   his animals out and shot himself and killed himself in
21   Zanesville, Ohio.     And that right there is what started the
22   controversy of -- I knew Terry and that wasn't something Terry
23   would have done, especially if you love your animals because you
24   know they're going to be massacred the minute you open the door
25   and let them run.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 18 of 125
                                                                            18




 1         Not to mention that I do investigative reporting because I'm
 2   a member of the United States Press, and I belly-crawled that
 3   farm to do my story.     And to this day I don't believe that he
 4   killed himself.     It was what they needed in order to make exotic
 5   animal owners look crazy and passed a law in Ohio to make it
 6   illegal to own exotic animals.
 7         So after they started that, I testified in front of the
 8   Senate and in front of the House on -- to try and stop that bill
 9   that they were pushing through.        And they got it pushed through,
10   and they sent SWAT teams in peoples' homes and they took their
11   animals, and Carole's organization got quarter-million dollar
12   contracts to move animals from Ohio to California, and from Ohio
13   to Florida to their facilities, which are absolutely no different
14   than the facilities they were taking them from, except they came
15   with quarter-million dollar contracts of taxpayer money.            And
16   that's why I went after John Kasich, Governor Kasich.
17   Q.    So these disagreements that you were having with Ms. Baskin
18   about legislation, about what you did, did those things get
19   incorporated into your -- your on-air shows, so to speak?
20   A.    Absolutely.    Big time, because we raised money for peoples'
21   lawyers over in Ohio and everywhere else in the United States
22   that were fighting laws.      And we used the TV show to educate the
23   general public, such as you, of what's going on.             And -- and you
24   have a right under the Constitution of the United States to own
25   personal property.     And, unfortunately, tigers and lions and




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 19 of 125
                                                                          19




 1   animals are personal property.
 2   Q.     And you may have already spoken to this, but with respect to
 3   your on-air antics, did the viewership go up the nuttier it all
 4   got?
 5   A.     When we first started out, our -- our viewership was
 6   pathetic because people just got bored with the same antics every
 7   day.   Okay.   And that's where we tried the Joe Gone Wild thing,
 8   and we started getting 60, 70,000 viewers a night, and it went
 9   into the millions.     And the last time I saw the counter on our
10   YouTube was we had 64 million viewers from all over the world
11   that would sit up at 2 or 3 o'clock in the morning their time
12   just to watch our show at 7 o'clock our time.          And the crazier it
13   got, the more money we raised and the more people watched.          And
14   that flowed over even to my political thing is -- I tried to be
15   serious in politics, and I got no support, and the more
16   outlandish I got, the more real I got, the more support I got.
17   Q.     Now, as far as the park is concerned, did you discuss your
18   difficulties with Ms. Baskin at the park?
19   A.     I -- I never spoke to Carole Baskin at the park.         The only
20   time I have ever spoke to Ms. Baskin was face-to-face in Ohio at
21   one of the hearings, and I never even spoke to her during any of
22   the depositions.     It was always Mr. Howard.
23   Q.     But as far as your problem that you were having with her,
24   either legal or philosophical, did you talk about those things
25   with people at your park?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 20 of 125
                                                                          20




 1   A.    Oh, every -- every day.
 2   Q.    All right.    So who would be involved in those conversations?
 3   A.    You know, the staff, at morning meetings or night meetings
 4   or the management in the office.        It was no secret that, you
 5   know, we're being sued, we're being watched.          And you never know
 6   which employee is a plant because she had a bad habit of hiring
 7   spies, and she had no problem bragging about that on her website.
 8         So we -- we discussed, you know, what was right and what was
 9   wrong going on at the park that -- that we needed to be careful
10   with.
11   Q.    Now, did you ever mention to park employees that you wish
12   Carole Baskin was dead?
13   A.    You know, there was -- there was never a time that I wished
14   she was dead.    There was many times of -- and I say this about a
15   lot of people -- is I don't understand why -- you know, I was --
16   I was raised to believe in God, and I don't understand why little
17   kids have to suffer so bad, and people that treat people like
18   that just get to live on and on and on without ever being in a
19   car wreck or something like that, and -- and why so many little
20   kids have to suffer.
21   Q.    Did you yourself get death threats?
22   A.    I had many death threats, and I turned them in to the
23   sheriff's office.     We sent them in to the FBI.       I actually have
24   the -- the FBI agent's number on my cell phone from the Norman
25   office.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 21 of 125
                                                                             21




 1   Q.    All right.    Now, was your ability to run the park impaired
 2   somewhat in 2014?
 3   A.    I was extremely ill.     I threw up for 188 days.       And I went
 4   to the doctors and my T-cell count was off the chart, and my
 5   white blood cell count was off the chart.         So they automatically
 6   thought I had AIDS.     And I took nine HIV tests within probably
 7   four months, and every one of them came back negative.
 8         So the next step was to think that I had cancer.          And so
 9   they did several tests, and we never got to a PET scan, but they
10   did prostate surgery on me on October the 21st of 2014.             And all
11   of my -- I did that at Baptist Hospital, and two days later all
12   of my organs quit.     I went into kidney and liver failure and
13   spent almost 37 days in ICU and in the hospital there.              And the
14   doctors actually gave me -- because I would not take dialysis,
15   the doctors gave me two days to live.
16         So they did all they could with IVs and stuff.          And I sat
17   there and made God a deal because I had a really bad breakup with
18   John Finlay, and I was just an ugly person at that time.             And I
19   made a deal with God that if he let me walk out of that hospital,
20   that I would completely change my attitude.          And He let me walk
21   out of that hospital, and I practically raised John Finlay's
22   daughter.   And to this day, me and her are connected at the hip.
23   And from that time on I -- we quit the Joe Exotic Gone Wild, and
24   I tried to do what was right.
25   Q.    Now, did that cause you to reflect on whether or not you




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 22 of 125
                                                                             22




 1   were able to run this park by yourself?
 2   A.    Well, I -- it was no secret on social media that -- that I
 3   was in rough shape.     I was on IVs for the next year.          While I was
 4   at work, I carried an IV bag with me.         I did my shows with IVs in
 5   my arms.
 6         And a gentleman by the name of Jeff Lowe contacted me on
 7   Facebook.     He had tigers in South Carolina.       And we got to
 8   talking, and he ended up buying a baby tiliger from me.             So him
 9   and his original wife, Cathy, came to the park and picked up the
10   baby tiliger and stayed for an hour or so, and then they left.
11         Okay.    And then I get this phone call from this reporter out
12   in South Carolina that said that Jeff Lowe said that he owned
13   tigers in Wynnewood, Oklahoma, and in Colorado.              And I was like,
14   there is nobody that owns tigers in Wynnewood, Oklahoma, except
15   me.   So we kind of had a little disagreement there.            And then he
16   started to buy a facility out in Colorado.          And that was when me
17   and Travis Maldonado got married.        And Jeff flew us out to his
18   place to see his house and the facility that he was working on
19   buying and -- and we went skydiving for our honeymoon.
20         And he had this gigantic house.        I mean, it was a mansion,
21   and it had an indoor swimming pool in it and a Ferrari in the
22   driveway and a Hummer and flashing money.         And -- and he asked me
23   if I wanted to sell the zoo.       And I didn't exactly want to sell
24   the zoo, but I said, "Hey, I'm open for a partner, you know."
25   And I had IVs in my arm at the time when we flew out there and --




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 23 of 125
                                                                          23




 1   and he knew I was sick, and I was concerned whether or not I was
 2   actually going to make it or not.
 3         So we had talked about Carole and the lawsuits.          And my mom
 4   and dad were adamant that my brothers and sisters were not going
 5   to get possession of that property in order to sell it, and tear
 6   it apart if something happened to me or mom and dad.           So Jeff
 7   talked me into putting his name -- having mom put his name on the
 8   deed of the land, a quitclaim deed.        And then through the
 9   lawsuits with Carole, she had always said that -- my life
10   insurance policies were being paid by the zoo, so she had a
11   judgment against the original zoo.        So if I was to die, the
12   judgment should get my million-dollar life insurance policies,
13   okay, to pay off the judgment, since they were paying the
14   premiums.
15         So Jeff talked me into putting him on as 25 percent of the
16   life insurance and he would pay the premiums, so that way the zoo
17   was out of my life insurance, and it was in Jeff's hands.           So,
18   yeah, I -- I thought -- I just took him for face value, and I
19   thought, you know, these -- this man's got all this money, he can
20   take care of the animals if something happened to me, and he was
21   going to buy this place out in Colorado and help the place in
22   Oklahoma.
23         And so we went home.     And he called me again and asked if we
24   wanted to come out for a Halloween party.         So we flew -- he flew
25   us back there for a Halloween party.        And by then his name was




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 24 of 125
                                                                         24




 1   already on the land, and his name was already on all the health
 2   insurance and all that.      And that's when I got the first taste of
 3   how he treated his -- his original wife.         We came --
 4   Q.    Let me back up for one minute because I want to go back to
 5   something you said a little bit earlier.         When you originally met
 6   him, you said that he purchased a baby tiliger.
 7   A.    Correct.
 8   Q.    What's a tiliger?
 9   A.    Amongst everything else I do, I am the only person on this
10   planet who has produced a liger, a tiliger, a liliger and a
11   tigon.   And I worked very closely with the scientists of the
12   National Institute of Health and Texas A&M, providing DNA testing
13   and umbilical cords so they can study big cats and how they
14   evolved and how they're going to handle the climate change and
15   stuff.
16         And a tiliger is a tiger -- and you can do it in different
17   colors; you can use a white tiger; you can use an orange tiger or
18   a tabby tiger or a snow tiger -- and you breed that with a female
19   liger and you get a tiliger.       And the color variation depends on
20   what color of father you use.       For years it was believed that
21   ligers are sterile, and it's only male ligers that are sterile,
22   not female ligers.     But the trick is you can't put two adults
23   together or they're going to kill each other, so you have to
24   raise them together.     And that takes five years before they
25   become fertile enough and adult enough to breed, but the




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 25 of 125
                                                                             25




 1   discrimination between the two species is gone.              And that's why
 2   nobody does it because there's no money in it because you have to
 3   wait five years in between each step.         And I'm the only person in
 4   America that has made that fourth step -- actually, I'm the only
 5   person in the world that has made that fourth step, because after
 6   you hybrid them four times, the males are no longer sterile.
 7   It's just like a bengal cat or a Savannah cat that's bred with
 8   exotic animals.
 9         Okay.    And the theory that the animal rights people like to
10   use out there is they outgrow their bones.          I think you have
11   heard that in here before.       Okay.   Or they're deformed or they're
12   too big for their parents.
13         There has never been a recorded incident in our world of a
14   hybrid cat born with a genetic flaw.        Okay.    A lot of people
15   confuse genetics and birth defects, okay, as -- as the same
16   thing, and it's not.     A birth defect happens from being cramped
17   in the womb or something like that versus a genetic defect that
18   is actually passed down a blood line.
19   Q.    Now, you sold this to Mr. Lowe; is that right?
20   A.    I did.
21   Q.    Was it legal to sell that?
22   A.    It's absolutely legal to sell any hybrid.
23   Q.    Now, Mr. Lowe has managed to kind of get into your business
24   at this point; is that right?
25   A.    Yes, sir.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 26 of 125
                                                                             26




 1   Q.    Were you still in the process of litigation with Carole
 2   Baskin?
 3   A.    Yes, sir.
 4   Q.    Were you, at this time when Mr. Lowe starts to get on the
 5   scene, still in settlement talks with the Baskins?
 6   A.    When we were out there for Halloween, for his Halloween
 7   party, when we flew back to Oklahoma City, we stayed in Oklahoma
 8   City that night because the next morning I had mediation with
 9   Howard Baskin, and we spent 10 or 11 hours in -- in mediation.
10   And me and Howard actually had it worked out to where he was
11   going to allow me to continue for the year, and then we would
12   stop cub petting and we'd stop breeding and we would simply
13   slowly close the zoo down.       But I needed to make sure that we
14   could pay our outstanding bills, you know, throughout that
15   period, and he understood that.
16         So at the end of the day, we had come to an agreement to do
17   all of this until he picked up the phone and called Carole.             And
18   part of that was a $5,000 payment every month toward the
19   settlement, okay, toward the judgment.         Okay.   But the thing that
20   we were worried about was we are cutting our funding of play
21   cages and everything else to make that $5,000 payment.              And in
22   case we couldn't, Carole wanted my mom and dad's house and
23   property that was completely paid for.         And that's when the
24   lawyer stepped in and said, absolutely not.          So that kind of went
25   to -- went to crap.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 27 of 125
                                                                                27




 1   Q.    About what time period is this going on?
 2   A.    November of 2015.
 3   Q.    All right.    So in early 2016, who took over as the owner of
 4   the park?
 5   A.    Late February of 2015, Jeff Lowe created --
 6   Q.    '15 or '16?
 7   A.    '16.   I'm sorry.    Created three companies:          One was the
 8   Greater Wynnewood Exotic Animal Park, which operated the zoo; one
 9   was called Big Cat Institute, which was supposed to be a
10   nonprofit that trained interns to do what we do -- it turned out
11   to be nothing but a way to hide payroll.         The third one was the
12   Greater Wynnewood Development Group, which was in charge of the
13   land.
14   Q.    All right.    So who actually owned the zoo after February
15   of 2016?
16   A.    Jeff Lowe.
17   Q.    Now, did the name of the park change?
18   A.    It did.   It was -- it was the Garold Wayne Interactive
19   Zoological Park until February when they -- the board voted to
20   dissolution and close it.
21   Q.    Was there a reason behind the name change?
22   A.    Well, in order to shut one organization down and escape
23   the -- another judgment, it closed and had to, by law, change the
24   name to open up another organization.         So Carole would have to
25   start the lawsuits all over again.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 28 of 125
                                                                             28




 1   Q.      At least that was the thought?
 2   A.      That was the thought.
 3   Q.      Now, had Lowe already got his name onto the insurance
 4   policies at this time?
 5   A.      Yes, sir.
 6   Q.      Who all was on those policies?
 7   A.      It was Jeff Lowe; in 2016, it was my husband, Travis
 8   Maldonado; and then 25 percent went to John's little girl
 9   Kimberlin.
10   Q.      All right.   What was your role at the park after Lowe took
11   over?
12   A.      Entertainment director.
13   Q.      And what did that mean as far as your daily work?
14   A.      Well, the -- the park had been basically branded with my
15   face for 20 years, close to 20 years.          So I put on all the shows.
16   I did the big tours twice a day at 11:30 and 2:30 every day.                I
17   did the ordering.      Most of the merchandise was all private
18   labeled with my picture on it and my name.
19           The bad part was my license was -- was there, along with
20   Beth Corley's license and Trey Key's license and Ryan Easley's
21   license.    And Jeff didn't have a license there at that time
22   because his license was still in South Carolina, but his cats
23   were there.    So we put all of his cats under my license, not Beth
24   Corley's license.      They were under my license.       And the reason
25   for that was is because he knew that I wanted to quit.              Okay.    So




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 29 of 125
                                                                             29




 1   it didn't matter how many noncompliant citations we got from the
 2   USDA under my license, it wasn't going to affect anybody else
 3   because I was going to turn my license in eventually because I
 4   wanted out of it.     So almost everything that we did had to be
 5   under my license, whether I owned the animals or not.
 6   Q.    So how close in time to when Jeff Lowe took over had you
 7   started having these thoughts about "I'm on my way out"?
 8   A.    Well, they moved to Wynnewood the last part of November
 9   of 2015, and they didn't have a place to stay.          They were in a
10   hotel for --
11   Q.    Who is "they"?
12   A.    Jeff and Lauren.     They left Cathy in Colorado that time
13   because Jeff got arrested for beating her up.          So they had to
14   rush out of Colorado.      Okay.   So they moved in my house with me
15   and Travis, and they stayed there for probably two, three months.
16   And that's when I found out everything in Colorado was rented.
17   He didn't own nothing.      He was behind on his payments on the
18   Ferrari and the house was rented.        He skipped out on the lease of
19   the house.    And by that time it was already too late because his
20   name was on everything in Wynnewood.
21         So I went to Tampa, Florida, to do a music video.             I think
22   it was in March of 2016.      And I did a music video with elephants
23   there at the Two Tail Ranch, and then I was a speaker at a
24   convention called Take Back the Conversation convention there in
25   Tampa.   And then I had a political rally at the same time, then I




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 30 of 125
                                                                            30




 1   came home.    And I came home and sat in the office and wanted to
 2   quit.   I was just going to walk away at that point.          And he
 3   talked me into staying there.
 4         Okay.   So he builds this little cabin out of storage
 5   buildings and -- for him and Lauren to move into.            So they
 6   finally move into their own cabin.        And by that time the criminal
 7   side started coming out, and I started seeing what kind of scams
 8   they're running and -- and they turned the park into a front for
 9   his criminal side.     And then it turned into their own little
10   private hunting ranch of young girls, and it just escalated from
11   there until I just couldn't stomach it anymore.
12   Q.    Now, about this time did Alan Glover show up on the scene?
13   A.    Alan showed up, I want to think it was probably April
14   of 2016.   He came from South Carolina.        He had worked for Jeff
15   out there with some liquidation companies or some -- some
16   liquidation stores or something.        But anyway, he came to work at
17   the zoo as a yard guy.
18   Q.    All right.    Was he your employee?
19   A.    He made it very clear he wasn't my employee.
20   Q.    Okay.   Now, was Lowe at the park on a daily basis?
21   A.    They lived on the -- on the park, and he was pretty much at
22   the park all the time through 2016.        And that's where they
23   started -- they had a little old lady in town that made clothes
24   for the funeral home.      And Jeff, in his liquidation history,
25   somehow or another got ahold of some -- of the singer Prince's




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 31 of 125
                                                                          31




 1   outfits and got sued by Prince.
 2               MS. MAXFIELD-GREEN:      Your Honor, may we approach?
 3               THE COURT:    You may.
 4        (The following bench conference was held outside the hearing
 5   of the jury.)
 6               MS. MAXFIELD-GREEN:      Your Honor, I think we're starting
 7   down a line of Mr. Passage -- he has a lot of what he believes
 8   are criminal allegations against Jeff Lowe that are totally
 9   unfounded and have -- there's no evidentiary support for at all.
10   He does not -- there's no good faith basis or extrinsic evidence
11   available to offer any of that, not that it would be admissible
12   anyway.   And I just don't think we can go down the line of let's
13   bring out every theory we have about Jeff Lowe's criminal -- we
14   have already had -- he's already said -- made comments about him
15   beating up his wife and the young girls at the park.           And I think
16   we're just headed down a road here that is:          A, irrelevant under
17   Rule 401; and, B, prejudicial, a waste of time, speculative, and
18   a variety of other things under Rule 403.
19               THE COURT:    Well, what immediately comes to mind is the
20   question was is Mr. Lowe at the park very often, and then I don't
21   know how that got to Prince, but -- all right.
22         Mr. Earley, I'll give you a chance to respond.
23               MR. EARLEY:    Well, that was not the answer that I was
24   seeking to solicit, but I will go back and maybe rephrase the
25   question.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 32 of 125
                                                                           32




 1                THE COURT:    And I'm going to ask him to think about
 2   your questions, and please answer your questions and then if you
 3   have additional inquiry you will ask.
 4           The objection is sustained.
 5        (The following record was made in open court, in the
 6   presence of all parties, counsel, and in the presence and hearing
 7   of the jury.)
 8                THE COURT:    Mr. Passage, I want to ask you to listen
 9   very carefully to your lawyer's question and only answer that
10   question.    I think the question that Mr. Earley had asked you was
11   whether or not Mr. Lowe was at the park very often.           Please just
12   answer his question.      And then if Mr. Earley has -- wants
13   additional information, he'll ask you some followup questions.
14   Okay?
15                THE DEFENDANT:    Yes, sir.
16                THE COURT:    Thank you.
17   Q.      (By Mr. Earley)   All right.     I believe you did answer that
18   question, that he was there pretty much daily.           Would that be
19   fair to say?
20   A.      Through 2016, yes, sir.
21   Q.      All right.   And during that period of time was there an
22   off-site business with respect to either animal petting or a show
23   that Mr. Lowe was involved with?
24   A.      That started, I believe, along about March of 2017.         He had
25   a place in Oklahoma City called the Neon Jungle.




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 33 of 125
                                                                             33




 1   Q.    All right.    And was that basically just an offshoot of the
 2   business down there in Wynnewood?
 3   A.    It was set up in a -- in a mall there in Oklahoma City to
 4   play with baby tigers, yes, sir.
 5   Q.    All right.    Now, as far as Mr. Lowe is concerned, and his
 6   activities, did he eventually move out of state for long periods
 7   of time?
 8   A.    March, April -- March through June is when the Neon Jungle
 9   was there.    And he hooked up with this lady from Las Vegas in the
10   middle of that and started human trafficking in Las Vegas.
11                THE COURT:   Mr. Passage, again, the question was did he
12   eventually move out of state for long periods of time.              I want
13   you to listen to the lawyer's questions and answer those
14   questions.
15                THE WITNESS:    He did.
16   Q.    (By Mr. Earley)     And where did he go?
17   A.    Las Vegas.
18   Q.    All right.    And as it concerns the park's business, and I
19   mean animal business, what was your understanding of what
20   Mr. Lowe was doing out in Las Vegas?
21   A.    He was supposed to go out there and -- and open up a company
22   called The Jungle Bus and --
23   Q.    And what was that supposed to be?
24   A.    It was supposed to be where people could pay to get on this
25   bus with the animals on the bus and go on, like, an hour or




                                 Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 34 of 125
                                                                           34




 1   two-hour drive and play with the animals on the bus, kind of like
 2   you would a party bus.
 3   Q.      All right.    Now, as far as his business interest out in Las
 4   Vegas, was that contributing substantially to the park's income?
 5   A.      It didn't contribute at all.
 6   Q.      Now, I think you testified that you considered leaving the
 7   park after Lowe got ingrained in it in 2016; is that correct?
 8   A.      Yes, sir.
 9   Q.      Did your desire to remain at the park change in 2017?
10   A.      It did.
11   Q.      What changed?
12   A.      The -- the more that they used the park as a front for
13   everything, the more the meaning of it being a memorial park and
14   representing people that have died went away.            And it just -- the
15   whole morals of what we worked 20 years for is -- was gone.
16   Q.      So you were even more inclined to get out of the business at
17   that point?
18   A.      Absolutely.
19   Q.      All right.    I want to switch gears with you for just a
20   moment and address some of the specific counts in the indictment.
21   Okay?
22   A.      Okay.
23   Q.      And the first set of counts I want to address are Counts 8,
24   and then 9 through 11.
25           So Count 8, if you recall, concerns an offer for sale to, I




                                 Emily Eakle, RMR, CRR
                                 United States Court Reporter
                              U.S. Courthouse, 200 N.W. 4th St.
                           Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 35 of 125
                                                                         35




 1   think it was Darlene Cervantes; is that correct?
 2   A.    Correct.
 3   Q.    Do you remember that testimony?
 4   A.    Yes.
 5   Q.    All right.    And with respect to that particular text
 6   exchange you had with Ms. Cervantes, explain that to the jury.
 7   A.    Well, I have 19 Facebooks because they limit you to 5,000
 8   friends.     So my office people would run all of my Facebooks and
 9   answer my messages for me because I had to be out on the park
10   most of the time.
11         So I was in the office one day and Darlene, who is kind of
12   out there anyway, asked me if -- if she could buy a tiger.          And
13   that's when I asked her if she had a USDA license and asked her
14   which state and all that.      And I went to work and -- and Amber
15   continued that conversation via a radio because we carried
16   radios.    So it was between me and Amber.
17         But the easiest way -- and I probably have done this a
18   thousand times in the history of this park and being on the
19   road -- is somebody always walks up and say, how much would a
20   tiger cost me.     And the easiest way to end the conversation is
21   jack up a price to where you know they can't afford it, and the
22   conversation ended right there and you didn't have to go through
23   all of the legalities and spend 30 minutes with everybody that
24   wanted to buy a tiger.
25         So, you know, I would -- I told her a thousand bucks because




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 36 of 125
                                                                          36




 1   she was homeless.     She didn't have a thousand dollars and I knew
 2   that conversation would stop.       No different than a conversation
 3   at a magic show when I tell people it was $20,000, because you
 4   know they ain't got it, and the conversation just ended right
 5   there.
 6   Q.    So was it your intention to offer these cubs for sale to
 7   Darlene Cervantes?
 8   A.    Pardon?
 9   Q.    Was it your intention to offer those cubs for sale to
10   Darlene?
11   A.    No.   It was my intention to just say a price and she'd go
12   away, which she did.
13   Q.    Now, Counts 9 through 11 concerned a number of what
14   Mr. Finlay, I think, determined were sales.          Count 9,
15   November 16, 2016, a male tiger cub to Brown Zoo in Illinois.             Do
16   you recall that?
17   A.    I recall -- I recall that.
18   Q.    All right.    Was that a zoo-to-zoo transfer?
19   A.    It was.
20   Q.    What kind of license do you have?
21   A.    I have a Class C exhibitor's license by the United States
22   Department of Agriculture, the Animal Welfare Act, which allows
23   me the right to exhibit, breed, sell and transfer.           Because they
24   only have three licenses:      And it's an exhibitor's license, which
25   does it all; a breeder's license that only allows you to breed




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 37 of 125
                                                                          37




 1   and sell; or a broker's license so you can be the middleman in
 2   between all the sales.
 3   Q.    Mr. Finlay testified that, I guess in his opinion, the
 4   transaction or this zoo-to-zoo transfer was a sale.           What is your
 5   testimony with respect to this transaction?
 6   A.    I don't remember every transaction, but, I mean, it could
 7   have been.    But can I explain the forms?
 8   Q.    Sure.
 9   A.    Okay.   Under my license, I had peoples' animals that were
10   from Louisiana; I had Jeff's animals; I had some of my animals; I
11   had some of the circus animals because in order for them to be at
12   the zoo and us be open to the public, it doesn't matter who owns
13   them, you could bring your bobcat to my zoo, and I could exhibit
14   it and it still remain yours, but it's got to be on my inventory
15   in order to be legal.
16         Okay.   So anytime an animal or a baby tiger or anything was
17   taken off of my inventory, it has to come from Joe Maldonado.
18   Okay.   It can't come from you in Louisiana, because you're not an
19   exhibitor.    I'm the exhibitor, even though it's under my license
20   and you own the animal.      Okay.   So it's got to be from me to the
21   Brown Zoo.    All right.    And I don't sell that.      I didn't sell
22   that.   Jeff, the owner of the zoo, sold those.
23         So that's why they say donation on there, because I
24   transferred them off of my license to someone else for no charge,
25   and he made the sale between them and him.          And from day one,




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 38 of 125
                                                                         38




 1   when I knew what he was all about, I kept ledgers of my own to
 2   verify every dollar and every sale.        And I logged in QuickBooks;
 3   I earmarked every deposit that was made from cubs so I could
 4   defend myself one day.
 5   Q.    With respect to Count 10, that is a tiger female, 11 weeks
 6   old, to TS in Indiana.      Do you recall that transaction?
 7   A.    That one would be Tim Stark, and I remember that one very
 8   well.
 9   Q.    All right.    So was that the sale in interstate commerce?
10   A.    That one was actually free.       Depending on your inspector --
11   our inspector allowed us to use cubs between four weeks and 16
12   weeks.   Tim Stark's inspector's only allowed him to use cubs up
13   to 12 weeks old.     And that's the problem with the vague laws is
14   every inspector can read into what they want it to read in.
15         So the zoo made him a deal, if he took this one that was 11
16   weeks old that he could only use for one week, we would give him
17   a younger one for free, and that would get a bigger one out of
18   our zoo that we didn't have to grow up and feed for the rest of
19   his life.
20   Q.    All right.
21   A.    So that was not a sale.
22   Q.    And then also Count 11 is March 6, 2018, tiger, female, six
23   weeks old, again to Brown's, which is referred to as Oakridge Zoo
24   in Illinois.    Is that the same Brown's?
25   A.    It is the same folks.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 39 of 125
                                                                         39




 1   Q.    So the same as Count 9.      Do you recall that?
 2   A.    Without looking at my notes in QuickBooks and verifying that
 3   deposit, but I would probably say it probably was.
 4   Q.    A sale?
 5   A.    Probably so.
 6   Q.    By who?
 7   A.    By the zoo.
 8   Q.    But not you?
 9   A.    Not me.
10   Q.    So if I'm understanding you correctly -- and -- of course,
11   we don't know what Brown's or Tim -- TS, whoever that is, has to
12   say about this, but you are simply passing them off of your
13   inventory to another zoo's inventory by creating the paperwork
14   that's associated with this; is that correct?
15   A.    Yes, sir.    And we did that with Beth Corley's inventory as
16   well.
17   Q.    All right.    And so whether or not this was being sold or
18   someone was providing a donation back for the animal, that was
19   between Mr. Lowe and that entity; is that correct?
20   A.    Correct.
21   Q.    All right.    So that's the substance of your testimony as to
22   why you're not selling anything, correct?
23   A.    I didn't sell anything and I didn't collect a dime for
24   myself, no.     It all went in his bank account.
25   Q.    So if Mr. Finlay, after one or all of these trips, came back




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 40 of 125
                                                                             40




 1   with cash or check or however these people may have been paying,
 2   what -- and he handed it over to you, is that what happened?
 3   A.     He would either give it to me, or if I wasn't there he'd
 4   give it to one of the girls in the office.
 5   Q.     What would happen to the money from there?
 6   A.     It would be put on a deposit slip for the park, and on the
 7   very bottom I would write "Jeff" so I knew what -- where the
 8   money come from, and I would put it in the bank and I would log
 9   it in QuickBooks as "cash Jeff."
10   Q.     All right.   I want to talk a little bit now about Counts 12
11   through 20, and these are labeled in the indictment as Lacy Act
12   false labeling of wildlife charges.        Do you remember the
13   substance of the testimony concerning these allegations against
14   you?
15   A.     Is that the vet certificates or the forms?
16   Q.     The forms and the -- the certificate of veterinary
17   inspection.
18   A.     I believe I do.
19   Q.     All right.   Now, I don't really plan to go through each one
20   of these individually with you, but, in substance, with the
21   exception of one of the counts, which involves a CVI form and
22   we'll talk about that separately.
23   A.     Okay.
24   Q.     But these are all counts dealing with what is alleged to be
25   a falsification of those delivery and receipt forms.           Do you




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 41 of 125
                                                                           41




 1   understand that?
 2   A.    Yes, sir.
 3   Q.    All right.    So with respect to those particular allegations,
 4   tell us about your understanding of the forms and the information
 5   that's required.
 6   A.    The form is simply, like I explained before, to get it off
 7   of inventory.     That's all the USDA cares about is where the
 8   animal ended up.     Okay.   We were supposed to get where it's
 9   coming from, where it's going to, both of our license numbers,
10   the animal information of what species it was, what sex it was,
11   approximately how old it was and what condition it's in, and then
12   who transported it and how it was transported, if it was
13   transported.    And that's all they required.        And we got some of
14   those on napkins from people.       I mean, they didn't even put them
15   on actual pieces of paper.
16   Q.    Well, there were forms that were introduced.           Do you recall
17   these?
18   A.    I do.
19   Q.    And, I mean, were those your forms?
20   A.    The ones -- okay.      Which ones are you talking about that
21   were introduced?
22   Q.    For example, the delivery form that went to Brown's Zoo.
23   A.    Okay.   Those were the zoo 's forms, yes.
24   Q.    All right.    So the delivery forms would have been developed
25   by who?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 42 of 125
                                                                         42




 1   A.    Whatever secretary was in the office that created them on
 2   Microsoft Word.
 3   Q.    All right.    Now, there are -- on some of the forms there's
 4   little boxes to check for sale, donation, exchange; on others
 5   there's nothing, but there appears to be something written on
 6   them about it's a donation.       Explain -- explain how that happens.
 7   A.    How it gets written on there or how the forms are different?
 8   Q.    How the forms are different.
 9   A.    It depends on -- it was like whoever works in the office,
10   gives themselves the title as the office manager, redoes
11   everything.    Every time you hire one, they had to redo
12   everything.    And some of the forms would -- would come out with
13   the boxes on there.
14         But what never made sense was if you put "sale" on there, it
15   never asked you how much you sold it for.         And it wasn't required
16   on the -- on the official form for the USDA, so nobody really
17   paid any attention to that.       And the reason why it was always
18   written "donation" on there is because the person that had the
19   license never got the money.       So the people whose license it was
20   actually did donate it.
21   Q.    Do you know why those options were even provided or why that
22   word was written on there if it wasn't required?
23   A.    I think -- I think Jeff and Lauren had done one inspection
24   one time while I wasn't at the zoo, and the inspector talked to
25   them about something, and they had the office girl redo the




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 43 of 125
                                                                         43




 1   forms.
 2   Q.    All right.    To your knowledge, is that information, whether
 3   it was a sale, an exchange or a donation, is that information
 4   required by the United States Department of Agriculture?
 5   A.    No.
 6   Q.    Now, Count 18 is the certificate of veterinary inspection.
 7   Have you seen those forms before?
 8   A.    I have.
 9   Q.    And how are those forms created?
10   A.    Those stay at the veterinarian office and either me or
11   Reineke or one of the girls in the office would call the vet and
12   give them what -- you know, the animal, the sex, the species, how
13   old it is.    And -- and then either Reineke -- Reineke done most
14   of it, John Reineke, as far as running the animal over to the vet
15   so Dr. Green can see it and then finish the exam, and bring back
16   the pink copy that we give the receiver at the other end.
17         So after the transaction is completely done, we don't even
18   have a copy of the certificate of veterinarian because the vet
19   keeps one to send to the state, she keeps one for her records,
20   and the pink one goes to the people to prove that they got it at
21   that end.
22         There was -- there was times that we would be actually in a
23   cage with an animal and we would be calling on the radio to the
24   office the information for them to call in to the -- to the vet.
25   And in 20 years, I don't ever remember telling a vet whether it




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 44 of 125
                                                                            44




 1   was an exchange, a donation or an exhibition or transfer.             We
 2   never even -- we never even discussed that ever.
 3   Q.    Well, with respect to Count 18, the June 12th, 2018, form
 4   that Dr. Green testified about, did you advise her to place
 5   "donation" or any other type of exchange on that form?
 6   A.    Which animals are on there?
 7   Q.    It's an African lion, male, eight years old, and an African
 8   lion, female, eight years old.
 9   A.    I did not even call that one in.        I had nothing to do with
10   that one or the transfer form.
11   Q.    All right.    That was in June -- specifically, the form is
12   dated June 12th, 2018.
13   A.    Correct.
14   Q.    Were you at the park that day?
15   A.    I was at the park, yes, sir.
16   Q.    But you don't recall having anything to do with the
17   information?
18   A.    I know I didn't.
19   Q.    Now, finally, with respect to the false labeling
20   allegations, there's Count 21.       And you may recall that is a form
21   that you were asked by Mr. Garretson to generate.            Do you
22   remember that?
23   A.    Yes, sir.
24   Q.    Do you remember that particular interaction with
25   Mr. Garretson?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 45 of 125
                                                                         45




 1   A.     I don't remember it except for watching the video.
 2   Q.     Okay.   So tell us about what you remember, why you created
 3   the form, what the situation was with that.
 4   A.     Apparently, by watching the video -- and to this day, all I
 5   can do is be honest, I don't even remember that -- that video.
 6   But he had asked for a copy of a disposition form for his lemur.
 7   Okay.   And at that time he had a gentleman work for him that
 8   stole all of his records and a bunch of other equipment, and he
 9   was having trouble finding all of his receipts from where his
10   animals came from.     And he had previously purchased a lemur from
11   us, and that's why on the video I say, is this one the one we
12   lost, because I thought he was needing one to replace the one
13   that we lost.
14          And so apparently he said, no, it's the one from Omar.       And
15   I wasn't even thinking about an animal coming across state lines
16   being an endangered lemur.       I was more thinking because he was in
17   a hurry, because he claimed that he was going to be inspected by
18   the USDA, and he just needed to show that he had a lemur on a
19   disposition form.     It wasn't to get around the Fish & Wildlife or
20   anything, because in 20 years I have never seen them people.         So
21   it was just for that form.
22          And then I walked over, on the video, and Xeroxed it so we
23   had a copy of it, which even confuses me more because my
24   inspector knows exactly how many animals I got and what animals I
25   got.    And I would have not figured out how I would have covered




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 46 of 125
                                                                           46




 1   having a lemur, because he has the same inspector.           So the whole
 2   damn thing was confusing to me.        I can't really answer why the
 3   hell I did that.     I'm sorry about my language.
 4   Q.    Well, did you create that form to create a false record to
 5   try to fool the USDA somehow?
 6   A.    Apparently I did.
 7   Q.    Now, before we get into the remaining counts in the
 8   indictment, I want to talk to you a little bit about late summer
 9   of 2017 and then going into the fall.         What was your relationship
10   with Mr. Lowe like at that time?        How would you describe it?
11   A.    He was in Vegas primarily, most of the time.           And it was
12   really rocky because we got to know him and James real well.
13   They talked to each other, and James comes to the park and
14   they -- they just constantly are tape-recording each other and
15   tape-recording everybody they talk to, and it's just like a big
16   circle of drama.     And every time I would talk to James about how
17   bad I couldn't stand Lauren and what was going on with all of the
18   illegal stuff and -- and Vegas draining that zoo and money, he
19   would play that to Jeff.       And within a couple of hours of talking
20   to James, I would get a phone call getting an ass-chewing from
21   Jeff of why I'm talking about his wife or why I'm bitching about
22   money and so forth.        So it was -- it was pretty rocky.
23   Q.    Okay.
24                 THE COURT:    Mr. Earley, is this a logical time for us
25   to take our lunch break or --




                                 Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 47 of 125
                                                                               47




 1              MR. EARLEY:     It's as good a time as any, yes.
 2              THE COURT:     Okay.   Ladies and gentlemen of the jury, we
 3   will take our -- counsel approach for just a moment.
 4        (The following bench conference was held outside the hearing
 5   of the jury.)
 6              THE COURT:     Do you know -- I don't see by any stretch
 7   of the imagination that we're going to instruct today.
 8              MS. MAXFIELD-GREEN:      We would love that.        I don't know
 9   how much longer he's going to go on.
10              THE COURT:     Well, what I'm trying to figure out is if
11   it makes sense for me to give the jury a little bit longer of a
12   lunch break and we do -- make our record about instructions
13   before we start back, which would give you-all a lunch hour,
14   still get it done without making them wait, or if it makes more
15   sense that we do it -- you know, I hate to do it on the afternoon
16   break because that takes the whole break up.          But if it looked
17   like this was going to last until near the end of the day, we
18   could do our instructions at the end of the day.             But if I'm
19   hearing that there is a possibility that we could instruct and
20   close, then why don't we do it -- I'll give them an hour and a
21   half for lunch.
22         Mr. Earley, do you -- how long do you think your record will
23   take on instructions?
24              MR. WACKENHEIM:     Not terribly long.      Yes, I'll be
25   handling that part.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 48 of 125
                                                                               48




 1                THE COURT:    I'll give them an hour and a half for
 2   lunch.    Does that work for everybody?
 3                MR. EARLEY:   Yes.
 4                MS. MAXFIELD-GREEN:    Certainly.
 5        (The following record was made in open court, in the
 6   presence of all parties, counsel, and in the presence and hearing
 7   of the jury.)
 8                THE COURT:    Ladies and gentlemen, what we'll do today
 9   for our lunch break -- and this will prevent a premature or a
10   long break and having you guys wait in the afternoon -- I'm going
11   to give you a little bit longer break today for lunch.              We'll do
12   an hour and a half for lunch.       That will permit us to be able to
13   get back here before you, take care of some things before you
14   return, and then that way we'll just sail through the rest of the
15   day without having to have an interruption.          That's me knocking
16   wood.
17           So that being said, we'll -- ladies and gentlemen, for an
18   hour and a half.     Again, the admonition applies.          Court will
19   remain in attendance while the jury leaves.
20           (Jury exited.)
21                THE COURT:    Counsel, so they're coming back at 1:30.
22   If we come back at 1:15, we could make a record on instructions.
23   Is that sufficient time for everybody?
24                MS. MAXFIELD-GREEN:    Sounds good, Your Honor.
25                MR. WACKENHEIM:   Yes, Your Honor.




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 49 of 125
                                                                         49




 1               THE COURT:    Okay.   We'll be in recess until 1:15.
 2          (Lunch break.)
 3          (The following record was made in open court, in the
 4   presence of all parties, counsel, and out of the presence and
 5   hearing of the jury.)
 6               THE COURT:    Record will reflect that the jury has not
 7   been brought back in yet.
 8          Counsel has been provided with -- and I understand that we
 9   may be a tad bit premature, so I'll give both parties the
10   opportunity to re-raise anything that might develop from here on
11   out.   But for housekeeping purposes, I thought we could go ahead
12   and address jury instructions.
13          Counsel has each been provided with a draft copy of the
14   proposed instructions, which will be a collective of those
15   submitted by each side and those crafted by the Court.
16          With regard to the draft instructions, at least as we are
17   right now, government, do you have any objections to the
18   instructions as proposed?
19               MS. MAXFIELD-GREEN:     Your Honor, just one more second,
20   please.
21               THE COURT:    Sure.
22               MS. MAXFIELD-GREEN:     I don't believe we have any
23   objections, Your Honor.
24               THE COURT:    Thank you.
25          Mr. Wackenheim, I understand you were going to address the




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 50 of 125
                                                                          50




 1   jury instructions.
 2              MR. WACKENHEIM:     Yes, please.
 3              THE COURT:     Any objections by the defendant?
 4              MR. WACKENHEIM:     Yes.
 5         Now looking to Instruction No. 18 in the draft instructions,
 6   this is a non-stock -- it's not a Tenth Circuit uniform jury
 7   instruction on investigative techniques.         We're objecting to the
 8   inclusion of that instruction.        Do acknowledge that there is an
 9   unpublished decision from 2012, Johnson, at 479 Fed Appendix 811,
10   where at most the Court said it was not an abuse of discretion to
11   give it.   I know the government also cited there was a district
12   court case, Faust, which another judge in this district gave.             I
13   went back and looked, I did not see that it was objected to.          So
14   I don't know if it was at issue.        Just know that it's not a
15   uniform jury instruction; it's not needed in this case; and it
16   unnecessarily suggests that the government does not need to use
17   all investigative techniques.
18         If it is -- I'm not exactly sure why it needs to be stated
19   to begin with.    At some level it appears to diminish the
20   responsibility of the government to investigate its case.           And,
21   of course, it does include a sentence that the issue is whether
22   or not the government has presented sufficient evidence to
23   convince the jury of the defendant's guilt beyond a reasonable
24   doubt.   Part of the defendant's theory here is that the
25   government's investigative techniques resulted in the




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 51 of 125
                                                                             51




 1   investigation of Mr. Passage to the exclusion of others, and even
 2   that is covered in a different instruction, that the guilt of
 3   others is not concerned.
 4         So if it's not an abuse of discretion to give it, I don't
 5   necessarily understand why it needs to be given at all,
 6   particularly when it's not a uniform instruction from the Tenth
 7   Circuit.
 8              THE COURT:     Okay.   That's the proposed 18.       Okay.
 9              MR. WACKENHEIM:     Yes, sir.     And then probably the more
10   important, at least with respect to the Lacy Act counts, is our
11   proposed instruction included a materiality requirement.            I know
12   the Court's reviewed our proposed instruction.          And there is a
13   split in authority at two different court levels, both of which
14   are not binding on this Court.
15         There's a Fifth Circuit case from 2001 which states that the
16   Lacy Act does not have a materiality requirement.            What we're
17   asking for is an instruction that requires the jury to find that
18   any of those false statements as alleged are material, which,
19   whether or not they have a natural tendency to influence, or if
20   it's capable of influencing the decision of the decision-making
21   body to which it's addressed.       We submit that that is a
22   requirement of the Lacy Act in spite of the Fifth Circuit's
23   decision from 2001.
24         I'll note that we cited a case, Kokesh, it is a district
25   court order.    It's from the Northern District of Florida.         It




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 52 of 125
                                                                           52




 1   comes 12 years after Fountain and does take a look at Fountain.
 2   And the senior judge -- it wasn't even at issue; both parties
 3   seemed to agree that materiality was not an issue, but this judge
 4   decided that it was.     And I think it was well reasoned.
 5         It began with discussion that materiality is an essential
 6   element of most, if not all, fraud offenses.          But even more
 7   important than that, if materiality is not a requirement of the
 8   Lacy Act, which is a felony punishable up to five years for each
 9   false statement, then it could apply to and criminalize all sorts
10   of innocuous falsehoods.      Now, I suspect the government will say
11   that the falsehoods here are not innocuous, but that is a
12   question for the jury, and that's why we submit that materiality
13   should be an element of the offense.
14              THE COURT:     So just 18, and then I believe 23 and 24,
15   which are the Lacy Act instructions?
16              MR. WACKENHEIM:     Yes, Your Honor.
17         And then if the Court doesn't have any questions about that,
18   we had proposed the Tenth Circuit pattern Instruction 1.16, which
19   was witness's use of addictive drugs.         That's a pattern
20   instruction.    We think that Mr. Glover's testimony was pretty
21   clear on the variety of substances that he ingested and was
22   addicted to, including at least cocaine and alcohol.           We think
23   that it's something for the jury to properly consider when it's
24   evaluating his credibility.       So we would request that that
25   instruction be used, modified to include alcohol as well.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 53 of 125
                                                                          53




 1                THE COURT:   Wasn't his testimony, though, consistent
 2   with that?    Didn't he readily admit, oh, yeah, I was using
 3   alcohol and drugs and I don't remember but if that's what the
 4   recording says I said, I said it?
 5                MR. WACKENHEIM:   Right.    Well, there was -- I think
 6   there is in dispute some testimony relating to events that were
 7   not recorded, some conversations that he had with other
 8   individuals, his motivations to give the story that he gave to
 9   law enforcement, and just general credibility issues.           I mean, I
10   believe he testified that when he drove to Florida he was drunk
11   and/or high, intoxicated the whole way through.
12         So I think for that part of it, it's true that it undermines
13   his credibility.     And that is, in light of the pattern
14   instruction, an additional criteria that the jury should be able
15   to evaluate.
16                THE COURT:   Okay.   I know there was some discussion
17   about the definition for "consideration" in Instruction 19 in the
18   murder-for-hire elements, and there was some discussion about
19   whether or not there would be a replacement for "as consideration
20   for," and I believe the government was originally talking about
21   changing that to "in exchange for."
22         Do you still have an objection in terms of the
23   murder-for-hire instruction, No. 19?
24                MR. WACKENHEIM:   As proposed, we do not.       We believe
25   the definition --




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 54 of 125
                                                                                54




 1              THE COURT:     As proposed, no?
 2              MR. WACKENHEIM:     Yeah.    The consideration definition
 3   which was supplied, we believe covers the law on that.
 4              THE COURT:     Okay.   Anything else?
 5              MR. WACKENHEIM:     No, Your Honor.
 6              THE COURT:     Thank you.
 7         Response from the government.
 8              MS. MAXFIELD-GREEN:      Yes, Your Honor.         I will try to go
 9   in the order that Mr. Wackenheim did.         As to Instruction No. 18,
10   the government does propose that to -- as an instruction that
11   should be included on investigative techniques.              It is not a
12   uniform instruction, but it has been utilized a number of times
13   in this courthouse, as well as other courthouses.             It's kind of
14   become known as the CSI instruction.        It has become fairly
15   standard in the modern era where there's much more awareness and
16   publicity about various types of investigative techniques that
17   the government could use.      And I think it -- those issues have
18   been touched on in this case and it would be an appropriate
19   instruction here.
20         As for the materiality requirement, the only case that has
21   imposed a materiality requirement onto the Lacy Act is the Kokesh
22   decision, which is an unpublished district court decision from
23   the Middle District of Florida.        No other courts have adopted the
24   reasoning of that case.      And, in fact, the Fifth Circuit in
25   Fountain specifically addressed the issue of whether there was a




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 55 of 125
                                                                            55




 1   materiality requirement in the Lacy Act.         And in very detailed
 2   reasoning, the Fifth Circuit explained that the materiality
 3   requirement is not in the language of the statute of the Lacy
 4   Act, and that if Congress had wanted to impose a materiality
 5   requirement, it certainly could have and knows how, as it has in
 6   numerous other criminal statutes.        And, therefore, we don't --
 7   the government does not believe that this Court should impose any
 8   kind of materiality requirement onto the Lacy Act.
 9              THE COURT:     I think the final one was Pattern
10   Instruction 1.16, the use of --
11              MS. MAXFIELD-GREEN:      Yes, on the use of addictive
12   drugs.   The pattern instruction refers to the use of addictive --
13   actually, the abuse of addictive drugs.         The pattern instruction
14   does not address alcohol at all.        I think Mr. Glover's testimony
15   was certainly that -- that he was a user of alcohol, I believe he
16   also testified that he had used drugs.         I don't believe there was
17   any evidence or even testimony by him that he abused the drugs.
18   I think that might be an inference the jury could draw.             But to
19   the extent that they can assess his credibility based on what he
20   was -- had already testified to, I think his credibility could
21   very well be covered by the basic credibility of witnesses
22   instruction without having to impose the addictive drug
23   instruction and then also alter it with the inference of
24   addiction to alcohol.      So the government would object to that as
25   well.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 56 of 125
                                                                          56




 1              THE COURT:     Okay.   Thank you.
 2         Anything further, Mr. Wackenheim?
 3              MR. WACKENHEIM:     No, Your Honor.
 4              THE COURT:     Thank you.    I appreciate both parties' work
 5   on this.
 6         With regard to the objection by the defendant as to
 7   Instruction No. 19 on the investigative techniques instruction, I
 8   tend to agree with the government in that case, that that current
 9   language, that instruction, while a non-pattern instruction, has,
10   in fact, been used here in the Western District on a number of
11   times; but also, as both counsel I think pointed out, in the
12   Johnson case, in the Tenth Circuit case, as the Court had held
13   that was, in fact -- that instruction was an accurate statement
14   of the law, and that objection will be overruled.
15         As to the materiality element in the Lacy Act instructions,
16   you know, again, I don't know that -- I mean, I understand
17   there's some -- at least some mild split out there.           The Fifth
18   Circuit does appear to be most on point.         And I agree with the
19   government that, you know, in the wisdom of Congress, if they
20   wanted -- if they wanted a materiality element, they would have
21   included it, and they certainly still could.          The -- you know,
22   the Kokesh decision, again, also is not particularly persuasive.
23   It's been, oh, I don't know, more than five years since that
24   decision came down.     And at least to our knowledge, no court has
25   relied on Kokesh for including a materiality requirement in a




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 57 of 125
                                                                           57




 1   Lacy Act violation.     And for that reason, the defendant's
 2   objection to the Lacy Act instructions, inasmuch as wanting to
 3   include a materiality component, will be overruled.
 4         With regard to the defendant's proposed 1.16, the use of
 5   addictive drugs, I also think that, for the reasons already in
 6   the record and as described by the government, I think the
 7   credibility of a witness instruction covers that.            I think the
 8   parties fully cross-examined Mr. Glover on his drug and alcohol
 9   abuse and his ability to recall or not recall, I think, was very
10   clearly -- for the jury to weigh.        So that request for that
11   instruction will be overruled.
12         As I said also, I understand we have some testimony
13   remaining and defendant has not rested, and so we can certainly
14   revisit the instructions if we need to, should something arise
15   that was not incorporated in your argument today.            I'll permit
16   the parties an opportunity to re-raise or add to any objections
17   or requests based on the testimony from here on out.
18         Anything else from either party in terms of the
19   instructions?
20              MS. MAXFIELD-GREEN:      No, Your Honor.
21              MR. WACKENHEIM:     No, Your Honor.
22              THE COURT:     Thank you.
23         Mr. Passage, if you want to take the stand.
24        (The following record was made in open court, in the
25   presence of all parties, counsel, and in the presence and hearing




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 58 of 125
                                                                           58




 1   of the jury.)
 2              THE COURT:     Ladies and gentlemen, how are we doing on
 3   temperature?    I have gotten reports that it is cold in here, but,
 4   you know, this robe's like a parka so sometimes I'm a little
 5   oblivious to that.     Are you-all cold?      Little mixed bag?     Maybe
 6   we'll make a little minor adjustment and see how that goes.
 7         Mr. Earley, you may proceed.
 8   Q.    (By Mr. Earley)    Mr. Passage, I think we left off with your
 9   relationship with Mr. Lowe, but I want to back up just for a
10   moment to go back to what we were discussing before, and that's
11   Counts 12 through 21.
12         Now, with respect to Government Exhibit 12, I believe this
13   deals with Count 19 in a delivery form.         Do you recognize that?
14   A.    Yes, sir.
15   Q.    All right.    Now, is this your handwriting on the form?
16   A.    Yes, it is.
17   Q.    And were you involved in the transaction itself?
18   A.    Yes, sir.
19   Q.    All right.    Tell us about that.
20   A.    This was right at the time that I was actually leaving the
21   zoo for good.     And I had this pair of lions that we were donating
22   to the Animal Haven Zoo up in Wisconsin.         And we -- what I done
23   was I billed them for the two drivers and the gasoline and the
24   truck to get -- to take them up there, and I -- if I remember
25   right, it was $3,200.      And we ended up blowing an engine on one




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 59 of 125
                                                                           59




 1   of the trucks and we had to send another truck to go get that
 2   truck and another driver to go up there and rescue the other
 3   drivers.   And we finally got it all done.
 4         But anyway, by the time it was all over with, we didn't even
 5   make any money to pay the gas and stuff to get it all done.           And
 6   that is part of what our license allows me to do.            It's the same
 7   as if I had FedEx do it or American Airlines or anybody else.
 8   They would have charged the people for the gas and the trouble to
 9   go up there and back because they couldn't come get them.
10   Q.    So was this form inaccurate with respect to any information
11   on it?
12   A.    Absolutely not.
13                 MR. EARLEY:    Could you pull up Government Exhibit 13?
14   Q.    (By Mr. Earley)       Now, this is Count 20, which deals with the
15   form associated with the delivery to Branson Wild World, correct?
16   A.    Correct.
17   Q.    Do you remember the testimony about that?
18   A.    From who?
19   Q.    Mr. Finlay, I believe.
20   A.    I remember him saying that he's the one that delivered
21   these, yes, sir.
22   Q.    And that there was some money that was counted out and -- I
23   think by his girlfriend at the time.        Do you recall that?
24   A.    Yes, sir.
25   Q.    Okay.    What about this form?     Is that your handwriting?




                                 Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 60 of 125
                                                                           60




 1   A.    No.   This is not mine.     And actually, I wasn't even in the
 2   state of Oklahoma when this transfer was done.
 3   Q.    All right.    Did you have any participation in getting this
 4   transfer arranged?
 5   A.    I did.   Before I left the state -- and we'll probably get
 6   into that later because I was threatened is the reason why I left
 7   for a few days -- Branson Wildlife Park wanted to purchase the
 8   serval and the African cat and the bats and everything else.           And
 9   because I was leaving the park, we had a bunch of babies that I
10   had to get rid of because Jeff couldn't take care of them without
11   killing them, and nobody else at the park could raise them being
12   that little.
13         All right.    So I told Jim with Branson Wildlife Park on the
14   telephone that I had some baby lions that I would give him
15   because they were illegal to sell baby lions.          Since he was
16   buying the bats and everything else, if he would take these
17   babies because the rent house that I had up in Yukon at the time
18   ready to go to, we couldn't have the tigers or lions up there in
19   the rent house.
20         So technically, if you really want to complain about this
21   form, it should have said donate and sell instead of whoever
22   filled this out and just hit the donate box, because everything
23   on there was sold except for the two lion cubs.
24   Q.    All right.    Now, I believe your testimony right before we
25   broke was that in the summer of 2017 your relationship with




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 61 of 125
                                                                             61




 1   Mr. Lowe was pretty rocky.
 2   A.    Very rocky.
 3   Q.    All right.    What was your relationship with Mr. Garretson
 4   like at this time?
 5   A.    Me and -- me and James was never friends or close friends.
 6   And I referred to him as a giant Chucky Doll because he's just
 7   eerie all the time.     He's always up to no good.           Everything he
 8   done was criminal.     And him and Jeff were tight, they were very
 9   tight in everything they did.       So mine and his relationship,
10   there was none.
11   Q.    All right.    Now, what about Mr. Glover?       We haven't really
12   talked about him.     What was your relationship like with Alan
13   Glover?
14   A.    We hated each other.
15   Q.    Was there any time that you-all kind of got along?
16   A.    You know, he helped me with Travis's memorial for a few
17   days, and that's probably about the only time we got along.
18   Q.    All right.    What was your problem with Mr. Glover?
19   A.    Well, I mean, constantly drunk, would not come to a staff
20   meeting, sleeping with my mother-in-law, both of them doing meth.
21   I had to fire her from smoking meth in the commissary.              He just
22   wouldn't listen.     And he came with Jeff and they don't know
23   anything about the Oklahoma weather, and he just starts chopping
24   trees down and bamboo down, and this is protection that the
25   animals need from the wintertime, and it was October.             And -- and




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 62 of 125
                                                                         62




 1   he just wouldn't listen to anything.
 2   Q.    Well, why didn't you fire him?
 3   A.    I couldn't fire him.     He was -- they made that pretty clear,
 4   that he worked for Jeff.      And in his testimony you heard that he
 5   had nobody to save him all the time, like I was going to hurt him
 6   or something.
 7   Q.    Now, during this time period, did you believe that maybe
 8   there was something going on between Lowe and Garretson as far as
 9   it affected you and the park?
10   A.    Well, I mean, it started out that they were -- they were
11   manufacturing fake Prince clothes in the office and --
12   Q.    But --
13   A.    I mean, all of that is why we didn't get along, everything
14   they done criminal at the park.
15   Q.    Okay.    But did you think that they were spending a lot of
16   time together?
17   A.    They spent a bunch of time together.
18   Q.    All right.    And with respect to, you know, anything that
19   subsequently happened, were you aware that they were talking with
20   each other about ways to get you out of the park?
21   A.    I mean, at first, in late 2016, it didn't affect James, but
22   Jeff -- at that time I was taking CBD oil without THC in it
23   because I don't like smoking weed because I just can't handle the
24   high.   So I would open up a capsule of Amoxicillin -- this is
25   real important to --




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 63 of 125
                                                                            63




 1               MS. MAXFIELD-GREEN:     May we approach, Your Honor --
 2         (The following bench conference was held outside the hearing
 3   of the jury.)
 4               MS. MAXFIELD-GREEN:     Your Honor, again, we have already
 5   gotten Prince clothes back in, which seems apropos to nothing
 6   that was asked.     He's now attempting to insert a story I know
 7   very well that he wants to get out there about, again, totally
 8   unfounded accusations, things we have no evidence for other than
 9   his accusations.     There's no extrinsic evidence of any of this.
10   And I just don't -- and it doesn't seem relevant to anything
11   that's being asked.
12         I don't think that defendant can just give a rambling
13   narrative of every terrible thing he thinks someone who is not
14   subject to cross-examination has done.         That's --
15               THE COURT:    Well, and the question was is he aware
16   about these two talking about ways to get him out of the park,
17   which I understand has been part of the context of all of this.
18   But, Mr. Earley, where are we going -- we were getting -- it was
19   getting a little far afield.
20               MR. EARLEY:    Well, actually, I think -- what I
21   anticipate Mr. Passage testifying to is a couple of occasions at
22   the park:   One where he believed that someone, I think he thinks
23   it was Lowe, had put some hash oil into his medication.             He was
24   doing a show inside a tiger cage with some tigers in there, it
25   affected him, and it could have resulted in him being seriously




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 64 of 125
                                                                         64




 1   injured or killed.     The second thing that I anticipate he'll get
 2   into is that there was at some point some perfume placed on his
 3   boots.   Tigers react very aggressively to certain smells and
 4   the -- the time that he went into the tiger pen, he was basically
 5   attacked by a tiger.     This is actually on a video.
 6         So there is a basis for it, at least the tiger attacking his
 7   shoes.   And he believes that Mr. Lowe, with the assistance of
 8   someone else, had put that into motion so that they could, you
 9   know, have him seriously injured, somehow removed from the park
10   based on that.
11              THE COURT:     But is that not all just rank speculation
12   on his part?
13              MR. EARLEY:     Mr. Passage would testify that Mr. Lowe
14   actually admitted on Facebook or social media that he had
15   switched out his medication.       And the -- you know, I have seen a
16   video where the lions did go after his boots and after him, or at
17   least one of them.     He actually had to fire his weapon to get the
18   lion to get away before he could get out of the cage.
19              MS. MAXFIELD-GREEN:      Your Honor, number one, hearsay.
20   Whatever Mr. Lowe may have posted on Facebook about it is clearly
21   hearsay.   Any admission he made to anybody about it is hearsay.
22   I mean, there -- I will concede, on the government's side, we
23   have seen a video of him being dragged by his foot by an animal,
24   but there is just simply no way -- we can't -- we can't have a
25   trial of every perceived wrong that Mr. Passage believes is




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 65 of 125
                                                                          65




 1   attributable to Mr. Lowe.
 2              THE COURT:     Yeah.   Mr. Earley, I just think it's -- I
 3   think it's well established in the evidence, at least the jury
 4   could believe or disbelieve that there's ample testimony that
 5   Mr. Passage and Mr. Lowe were at odds at various times on various
 6   ends of the extremities.      And I don't think it is a mystery, and
 7   it's clearly established that there's testimony that Mr. Lowe
 8   wanted him out of the park.       I think it's getting a little far
 9   afield to get into all these other things in terms of these
10   individual steps that he may or may not have taken.           It seems a
11   little tenuous to me, so I'm going to sustain the objection.
12              MR. EARLEY:     May I just sort of do a very summary
13   question to move him off this topic and move on?
14              THE COURT:     Well, it's hard for me to know what the
15   question's going to be, but we'll see what -- Ms. Green?
16              MS. MAXFIELD-GREEN:      I think that it has been
17   established, and maybe one more question would establish to his
18   satisfaction that he believed Mr. Lowe was out to get him or
19   trying to get him off the park in a variety of ways.           If that's
20   his belief, that's his belief, but all of this specific detail
21   that cannot be substantiated is irrelevant and prejudicial.
22              THE COURT:     I think that's fair.
23         (The following record was made in open court, in the
24   presence of all parties, counsel, and in the presence and hearing
25   of the jury.)




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 66 of 125
                                                                               66




 1                 THE COURT:   I have made no progress on getting elevator
 2   music instead of the white noise sound, but...
 3   Q.    (By Mr. Earley)      Mr. Passage, was it your belief that
 4   Mr. Lowe was trying to get you off the park?
 5   A.    Yes.
 6   Q.    All right.    Now, with respect to Fish & Wildlife Service,
 7   you had frequent inspections by the USDA; is that correct?
 8   A.    Very frequent.
 9   Q.    Okay.    About how often did they come out to your park?
10   A.    Sometimes every month, sometimes you didn't see them for a
11   couple of months.     The inspectors have to show up every time
12   somebody calls in a complaint on you.         So that's another thing in
13   this industry is it's fun for one facility to keep calling in
14   fake complaints to another facility because it keeps the
15   inspectors coming and it just ties you up with paperwork.
16   Q.    Now, they would come at whatever frequency they would, but
17   did Fish & Wildlife ever inspect your premises?
18   A.    The Oklahoma Fish & Wildlife, I had to have an exhibitor's
19   license from them for native animals, like raccoons or black
20   bears or mountain lions and foxes and stuff like that.              The
21   Federal Fish & Wildlife, in 20 years I never seen a person from
22   the Federal Fish & Wildlife.       And that goes down to the
23   Endangered Species Act.      For 20 years nobody was concerned
24   whether or not I had a purebred Siberian tiger or a Sumatran
25   tiger.   And we sold tigers up until 2016, and then they -- they




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 67 of 125
                                                                         67




 1   put on this generic thing, okay, which is really just a policy,
 2   it's not even a law by Congress.        And to this day, they still
 3   don't have a form to tell how many tigers you have, how many are
 4   born, how many die, where their bodies are after they die.          In 20
 5   years, I have had probably 50-plus tigers pass away or
 6   euthanized, buried in that back pasture, and nobody gives a damn.
 7   Nobody.
 8   Q.     All right.   I want to change the topic here to the fall,
 9   now, of 2017.    Did anything happen during that time frame that
10   changed your entire way of thinking?
11   A.     I went to town to get my car fixed, and I got a phone call
12   that my husband shot and killed himself inside the gift shop.
13   Q.     When did that happen?
14   A.     October the 6th of 2017.
15   Q.     May sound like a silly question, but how did that affect
16   you?
17   A.     My entire soul died.
18   Q.     In the days following, did you get a chance to stay by
19   yourself and grieve your loss?
20   A.     I held a press conference the very next day, and I did my
21   show at 11:30, just like I was supposed to.          And I never took a
22   day off.   And I was even his preacher at his funeral.
23   Q.     Did you ever contemplate harming yourself?
24   A.     Yeah.
25   Q.     Who helped you get through the first few days of that?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 68 of 125
                                                                            68




 1   A.      John and his daughter.
 2   Q.      Now, we have heard testimony, a lot of testimony, about
 3   these five tigers being put down in October 2017.             Do you recall
 4   that?
 5   A.      Yes, sir.
 6   Q.      Did you do that?
 7   A.      I did.
 8   Q.      All right.   Tell the jury why you did that.
 9   A.      After Travis died, I walked through the park every morning
10   looking at the clouds trying to see his face because I couldn't
11   dream about him or anything.        And I walked through and checked
12   the animals every morning, and I would have to ask myself what
13   the hell am I doing because I have all these crippled animals
14   that I am making suffer to be on display to suck donations out of
15   people.    And I was no better than -- than the facilities that we
16   talk bad about, or the people that we took the animals away from.
17           And me -- me and John Reineke talked about it.          And we owed
18   the vet so many thousand dollars already.          And to tranquilize a
19   tiger so a vet can give it a shot takes 45 minutes sometimes, and
20   it takes several hundred dollars worth of medicine, and then the
21   animal is just convulsing and throwing up and seizing until the
22   vet can even get to it.       And the shotgun was a half a second and
23   it was twice as fast.       And I had legal right, according to the
24   state of Oklahoma and the USDA, to do that.
25   Q.      How many years have you dealt with tigers and big cats?




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 69 of 125
                                                                           69




 1   A.    Close to 25.
 2   Q.    Do you consider yourself very familiar with that species?
 3   A.    I consider myself one of the world's experts in tigers.
 4   Q.    Now, you had a veterinarian associated with the park,
 5   correct?
 6   A.    Yes, sir.
 7   Q.    And that was Dr. Green?
 8   A.    Dr. Green.
 9   Q.    And you and Dr. Green, through your agreement, had developed
10   a euthanasia protocol, correct?
11   A.    Yes, sir.
12   Q.    And that protocol required Dr. Green to euthanize any animal
13   that needed it, correct?
14   A.    For the USDA license, yes.
15   Q.    All right.    Did you violate that protocol in October?
16   A.    The USDA license -- I would have gotten cited by the USDA as
17   a noncompliance for not calling the vet.         Wouldn't have been
18   anything criminal, but I was giving up my license anyway, so I
19   didn't care if I get wrote up.       The idea was to quit making all
20   these animals suffer for money.
21   Q.    Did you violate the law by euthanizing those animals?
22   A.    Absolutely not.
23   Q.    Now, explain why you think you did not violate the law by
24   euthanizing those five tigers.
25   A.    Because the state of Oklahoma says that you have the right




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 70 of 125
                                                                             70




 1   to shoot -- or euthanize your own livestock as long as it doesn't
 2   -- "instantaneously" is the word that they use for it.              And this
 3   law that they have charged me with is absolutely a law that is
 4   extremely vague because Congress didn't enact this right, and
 5   that's why the Trump administration is working on redoing this
 6   law right now.
 7         The word "take" is to pursue, harass, harm, shoot, kill,
 8   wound, capture, or collect an endangered species.            That is for
 9   something in the wild, that's not something born in a zoo or
10   every zoo owner would be arrested by now, and every circus owner
11   would be arrested for harassing an animal to make them jump
12   through a hoop.     This is for animals in the wild, has nothing to
13   do with this.    And if it did have something to do with animals in
14   captivity, I had 50 born, according to the last testimony you
15   heard the other day, and I euthanized five, so I should be
16   getting credit for 45 more.
17   Q.    After Travis died, what did you decide you were going to do?
18   A.    I was done.    I called Brittany Peet several times, crying
19   because of what Jeff put me through and James always holding my
20   teeth over my head because I have stolen teeth in my head thanks
21   to them two.
22   Q.    Now, had you met Ms. Peet before?
23   A.    Not before -- not before the Dade City Wild Things thing.
24   Q.    All right.
25   A.    Talked to her on the phone.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 71 of 125
                                                                          71




 1   Q.    What was -- what was it like for you to meet Brittany Peet?
 2   A.    I wished I'd have met her ten years ago.
 3   Q.    Why?
 4   A.    Because she was nothing like we all portray each other to
 5   be.   She was a real human being with real feelings, and she
 6   understood what position I was in, and she wasn't about just
 7   killing animals like we all think PETA is about.
 8   Q.    Did you think that she was someone who could help you get
 9   yourself out of the park?
10   A.    She was helping me get out of the park.
11   Q.    All right.    Now, as far as your arrangements with Ms. Peet,
12   tell the jury what you had in mind.
13   A.    Me and my mom had a plan, and it was going to take a little
14   while because we had to jump through all of the civil litigation
15   hoops to do it.     But Carole was suing my mom for illegal transfer
16   of assets of the land because we changed the name from the first
17   park to the Garold Wayne Interactive Zoological Park.           So the
18   transfer of the land was an issue.
19         And we came up with the idea and the plan, and we ran that
20   by Howard Baskin, through a third person because we couldn't talk
21   direct to him because of the lawsuit, that mom was going to quit
22   fighting it and quit paying the lawyers.         So that way, Carole
23   could get -- win the judgment on the illegal transfer of assets,
24   which would void the land deed that Jeff was on and it would go
25   back to 100 percent of my mom owning the property.           And because




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 72 of 125
                                                                              72




 1   Jeff never paid the lease like they had a contract, she was going
 2   to evict him.    And that would have got Jeff off the park.         And we
 3   were working out a deal with PETA to work out with Carole to move
 4   all the animals out, and let John Finlay cut the cages apart and
 5   sell them for scrap iron in order to have us some private money
 6   to move because Carole would have owned the land with that deal.
 7   And that was our plan.
 8   Q.    So effectively shut down the entire operation?
 9   A.    Correct.
10   Q.    While this was going on, you're trying to work with PETA and
11   resolve issues with Ms. Baskin, was there still a lot of drama
12   going on at the park?
13   A.    It was constantly drama going on at the park.          I couldn't
14   even go to town.     I couldn't even go home and eat lunch.         My
15   house is inside the zoo.      And I would go home and eat lunch, and
16   I hear this screaming on the radio.        And I run out in the park
17   and here's one of my female workers laying there without an arm
18   and everybody standing there just looking at her like she has
19   some kind of disease.      And I kill myself trying to train my staff
20   for medical emergencies and animal emergencies, and then they let
21   the chimpanzees out, then they let the tigers out, then they let
22   the leopards out.     And then I go to town and my husband dies.              I
23   just couldn't take any more.
24   Q.    Now, during this same period of time, even prior to Travis's
25   death, did you become involved in some outside activities?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 73 of 125
                                                                          73




 1   A.    I ran for public office, yes.
 2   Q.    What did you run for?
 3   A.    In 2016, I just -- I write a lot of letters to senators and
 4   congressmen, and you never hear anything back ever.           You get a
 5   form letter if you're lucky.       And I laid in bed one night and I
 6   was like, how do a normal person like me and you ever get heard
 7   in this country.     And I woke up the next morning and I filled out
 8   my federal papers to run for president against Donald Trump as an
 9   independent.    And I didn't know what I was getting into really.
10   And we didn't do it as a joke.       I was very serious about it.     And
11   I probably learned more in 11 months running for president than I
12   did in 12 years of school.       And an independent is not recognized
13   in this country, so you have to go to every state and get 140,000
14   signatures in order to get access to the ballot and pay a fee.
15   And I was the first person to ever make 37 ballots when it come
16   election time in November.
17         So after that, the night of the election, the Libertarian
18   party that had Gary Johnson running for president against Donald
19   Trump called me and asked me if I would change parties and run
20   for 2020.   And I thought, hell, yeah, if they're calling me from
21   the national Libertarian office to run for president, I'm game.
22   So the next morning I changed my parties and I was like, I don't
23   know if I can keep my mouth shut for four more years.
24         So the governor race in Oklahoma was up because she had
25   termed out.    So I signed up to run for governor of the state of




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 74 of 125
                                                                             74




 1   Oklahoma.       And for a year and a half they had to put up with me
 2   on that stage with 15 others debating them.            So we as American
 3   people that normally pay taxes and work out here for a living had
 4   a voice.
 5   Q.      Were you kept busy during the fall of 2017 with that as
 6   well?
 7   A.      I was in, I believe, six parades between Thanksgiving and
 8   the first week of Christmas.         And I had Amber, John's girlfriend
 9   at the time, and her three kids living in my house to keep me
10   alive.    And the -- you know, a lot of people give me a hard time
11   about getting married so soon, but I studied regression and I was
12   looking for every reason for Travis to come back.              And I believed
13   that God gave me Dillon to keep me alive.
14   Q.      Now, I believe you testified earlier that you have been to
15   Tampa, Florida, correct?
16   A.      Many times.
17   Q.      Okay.    Tell me what years you have been in Tampa, Florida.
18   A.      The entire time that we were fighting this litigation, we
19   went down there for depositions several times.            I flew down there
20   and went shark fishing and parasailing.           I took John and another
21   kid on a -- on a trip down there deep sea fishing.             I flew down
22   there to do the music video.         I actually flew down there to do a
23   protest in front of Carole's road that goes to her place.
24   Q.      When was that?
25   A.      Maybe 2012, somewhere around there.




                                 Emily Eakle, RMR, CRR
                                 United States Court Reporter
                              U.S. Courthouse, 200 N.W. 4th St.
                           Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 75 of 125
                                                                             75




 1   Q.    Okay.   How about 2015 or '16, had you been down to Tampa?
 2   A.    I think '15 -- I think '16 is when I did the music video
 3   and -- and was running for president.         I did a presidential rally
 4   there in Clearwater.
 5   Q.    During those visits to Tampa, Florida, and particularly the
 6   visits after the lawsuit and things started getting acrimonious
 7   between the two of you, did you ever try to approach Carole
 8   Baskin?
 9   A.    I even went on a tour.      I paid a tour -- to go on a tour at
10   her facility to see what it looked like compared to ours.           I
11   never even saw Carole Baskin.       And -- and I have never emailed
12   her; I have never called her; I have never sent her a message on
13   social media.
14   Q.    Well, have you ever called her and threatened her?
15   A.    Absolutely not.
16   Q.    Have you ever delivered or sought to have delivered a threat
17   in writing?
18   A.    No, sir.
19   Q.    Now, prior to the fall of 2017, had anyone ever approached
20   you about hiring someone to kill Carole Baskin?
21   A.    Not that I can recall.
22   Q.    Now, let's talk about Count 1 of the indictment.          Count 1
23   charges that in November you inquired of Alan Glover if he would
24   travel to Florida to murder Carole Baskin in exchange for some
25   money.    Did you do that?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 76 of 125
                                                                             76




 1   A.    I never talked to Alan Glover about this.
 2   Q.    It also says that you told Glover that -- or that Glover
 3   told you he would go to Florida to murder Carole Baskin in
 4   exchange for some money.      Did he ever say that to you?
 5   A.    No, sir.
 6   Q.    Now, the indictment charges that on or about November 6th
 7   you caused Mr. Glover to travel to Dallas to get a fake ID for
 8   use in this proposed plot for him to go to Florida and kill
 9   Carole Baskin.    Tell us about this ID situation.
10   A.    Okay.   In October, the last -- last week of October, Jeff
11   called me from Las Vegas and told me to call James and get the
12   address of where he goes and gets these fake driver's licenses
13   that they make to go lease fake addresses, and have Alan go down
14   there and get a fake driver's license because he needed to get a
15   bus to go back to South Carolina and fix all of his legal
16   problems and everything else he had back there.              And Jeff said,
17   and I may send him to Florida to take care of my problem.             That
18   was his exact words.     And we --
19   Q.    Was that in October?
20   A.    That was in October.     And we all forgot about it.          Jeff and
21   James never responded to me.       I -- we just forgot about it.        And
22   then Jeff called about a week, week and a half later and said,
23   did you ever get Alan that address.        So I called James again and
24   James sent me the address.       And I asked John if he'd take him to
25   Dallas because I didn't want anything to do with Alan in a car




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 77 of 125
                                                                         77




 1   for five hours, and I didn't want any part of whatever they were
 2   up to because I had already received a tip through the little
 3   canary grapevine there at the park that they were up to
 4   something.    So that's when I called John on his way to Dallas and
 5   told him to keep at least a block away from that place and do not
 6   go in.
 7   Q.    Now, according to your testimony, you were aware that Lowe
 8   wanted him to travel to Dallas and get this ID, potentially for
 9   going to Florida; is that right?
10   A.    That's what Jeff said, yes, sir.
11   Q.    Okay.   So did you provide Finlay a vehicle to go down there?
12   A.    That's the vehicle he always drove.
13   Q.    All right.    And did you tell him maybe find a different
14   vehicle, don't take one associated with the park?
15   A.    No.   We didn't have any other vehicles.
16   Q.    All right.    So it didn't bother you that there was a bumper
17   sticker or something on that vehicle that would associate the
18   vehicle with the park?
19   A.    No.
20   Q.    All right.    And what was your intention of keeping
21   Mr. Finlay a block or so away from the business?
22   A.    Because whatever they were up to, I didn't want John being
23   implicated in that.     And I think I said that on one of them
24   videos too, that we didn't want any part of it because mom's
25   nurse told me that they were up to something.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 78 of 125
                                                                          78




 1   Q.    Now, what did you think they were up to?
 2   A.    You know, between him and James, you never know what they're
 3   up to because, I mean, they'll look on social media, at each
 4   other, like they're fighting and they're best of friends.           It's
 5   just -- it's a constant game between them two.
 6   Q.    Well, did you question in your mind, why is Jeff telling me
 7   things?   I mean --
 8   A.    I questioned in my mind why Jeff was telling me things all
 9   along because on September the 30th he sold a tiger in Las Vegas
10   to Paul Logan, the YouTube star.        And I got him to wire $2,000
11   back to the park so I would have a receipt of him selling that
12   tiger.    And he did.   And, I mean, it was -- it was just the
13   craziest thing because everything that they did they kept
14   providing me with exactly what I needed, copies of leases and the
15   whole nine yards.
16   Q.    Well, I believe Mr. Glover said something to the effect that
17   he thought you were trying to gather information or something
18   like that.    Do you recall that testimony?
19   A.    I remember him saying that I was fishing, and that's exactly
20   what I was doing.
21   Q.    So when you provided the information that would allow Finlay
22   and Glover to go down to Dallas and pick up an ID, did you do
23   that with the intention that Alan Glover used that to assist in a
24   plot to murder Carole Baskin?
25   A.    I didn't exactly know what they was going to use it for




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 79 of 125
                                                                           79




 1   because it was -- it was a toy ID.        I didn't even know if he
 2   could get on a bus with it.
 3   Q.    Now, the indictment also alleges that as part of this --
 4   this plot that on November 25th you used the mail to send a cell
 5   phone out to Las Vegas to conceal Glover's, I guess participation
 6   or involvement in this plot.       What do you recall about the cell
 7   phone?
 8   A.    Okay.   Before all that -- there was a lot that happened
 9   before that.    Jeff had -- Jeff had called me several times,
10   talking about him going to -- to South Carolina and him going to
11   Florida and --
12   Q.    Who's "him"?
13   A.    Alan.
14   Q.    All right.
15   A.    Okay.   And then Jeff gets arrested.       In between that all, I
16   think, was -- if I have got my timeline right -- I don't remember
17   when he got arrested.      It was -- it was close to Thanksgiving he
18   gets arrested.     And I had talked to James, and I repeated exactly
19   what Jeff told me because I know they're talking to each other.
20   And that made them both feel like, yeah, they got me in this
21   little web, but I was also consulting a police officer that --
22   that drove for me and -- and was my bodyguard.          And he kept
23   telling me, just don't cross the line, you can fish all you want
24   to get the information, but don't cross the line.            And I thought
25   crossing the line was actually hiring a man to go do this, you




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 80 of 125
                                                                           80




 1   know.   I didn't think asking questions was crossing the line
 2   because I just wanted to know what the hell they were up to.           But
 3   they were -- they were like high-pressure salesmen trying to sell
 4   you a vacuum cleaner with extra parts.         They just nonstop.
 5         It was all about Carole, Carole, Carole, Carole.          And then
 6   Jeff said, give him three -- I mean, at that time I was texting
 7   Jeff and saying, the man won't work for me, he won't come to a
 8   meeting, he won't do this, he won't do that.          And I guess Jeff --
 9   Alan was bitching at Jeff too about the same thing.           He didn't
10   want to work for me anymore.       He wanted to go home.
11         So Jeff calls me and says, give Alan $3,000 so he can get
12   his ass back to South Carolina and get his legal mess cleaned up,
13   and he'll be out of your hair.       Okay.    So --
14   Q.    Okay.    So we're covering a couple of extra things here.        So
15   hang with me.
16   A.    All right.
17   Q.    And we'll just cover that while we're on it.           Did you give
18   Alan Glover some money?
19   A.    I did.
20   Q.    And you did that because you were told to?
21   A.    I was directed by Jeff to give him 3,000 bucks to go home so
22   he had traveling money and living money because Jeff had retail
23   stores out in the east coast and he was going to go work for Jeff
24   out there.
25   Q.    All right.    So where did the money come from that you gave




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 81 of 125
                                                                            81




 1   to Glover?
 2   A.    Out of the night deposits, just like Jeff told me to take it
 3   out of the night deposits.
 4   Q.    And what do you mean "night deposits"?
 5   A.    Every night, and especially during the holidays, we just
 6   kept every day's income in an envelope in the safe until the end
 7   of the holiday, and then combine it all together and put it in
 8   one deposit.
 9   Q.    So are these like park admission fees and things like that?
10   A.    And the pizza restaurant money and both gift shop money,
11   uh-huh.
12   Q.    So the cash that you provided came from the business,
13   correct?
14   A.    Correct.
15   Q.    All right.    Now, along with that there's this allegation
16   about the cell phone.      Tell me what your participation was with
17   respect to this cell phone allegedly being mailed to Mr. Lowe as
18   part of this plot.
19   A.    After -- after I gave Alan the money, a couple hours later
20   he walks over into the office and he lays his cell phone on the
21   desk, and to this day I swear it didn't have a charger.             It was
22   just a cell phone.     And he says, here, we're supposed to mail
23   this to Jeff.    And I carried it in, and I give it to Brenda
24   because I didn't have his address.        And I said, Brenda, Jeff
25   wants you to mail this cell phone to him.         And that was the end




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 82 of 125
                                                                         82




 1   of it.
 2   Q.    Was there any other discussion between you and Alan about
 3   this cell phone?
 4   A.    No.
 5   Q.    Any discussion with Jeff about this cell phone?
 6   A.    No, sir.
 7   Q.    Now, there was testimony from Mr. Glover that you gave him
 8   another cell phone.
 9   A.    That was all a lie.
10   Q.    Did you give him another cell phone?
11   A.    Absolutely not, especially a company phone that we just
12   advertised several thousand dollars to order pizza with.
13   Q.    So did you see a phone on the day that he was leaving town?
14   A.    No, sir.
15   Q.    Did you use a phone that belonged to Glover to take screen
16   shots of information about Carole Baskin and her place?
17   A.    No, sir.
18   Q.    When did -- did you know that Alan Glover was leaving the
19   park on November 25th?
20   A.    I didn't even know he left.
21   Q.    When was the first time you figured out that he actually
22   left the park?
23   A.    Probably two or three days later.
24   Q.    Did you have anything to do with him making arrangements to
25   fly back to South Carolina?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 83 of 125
                                                                         83




 1   A.    I didn't even know he took an airplane until this all
 2   started.
 3   Q.    Did you hire Alan Glover to kill Carole Baskin?
 4   A.    Absolutely not.
 5   Q.    Well, let's talk about the second count.         Do you recall the
 6   recordings that were played between Mr. Garretson and you that --
 7   in which Garretson is talking to you about this guy that he had
 8   that could do things?      Do you remember that?
 9   A.    Yes, sir.
10   Q.    Do you remember those conversations with Garretson?
11   A.    Pretty much.
12   Q.    When did you first hear from Garretson about this guy
13   that -- that he supposedly had?
14   A.    I don't even remember exactly, maybe mid September after I
15   had my teeth.
16   Q.    All right.    And so how did that come up?
17   A.    Well, can I back up just a little bit and fill you in on
18   that?
19   Q.    Well, if it has something to do with how this topic came up,
20   go ahead.
21   A.    I believe that -- that's the reason why this topic come up
22   is in -- in late June or August -- or July, I had a horrible,
23   horrible toothache and I needed two root canals and two crowns.
24   And James says, I have a CareCredit card that's about to
25   expire --




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 84 of 125
                                                                                84




 1                 MS. MAXFIELD-GREEN:    Your Honor we'd object.        Same
 2   objection as before; relevance and hearsay and prejudicial.
 3                 THE COURT:   Sustained.
 4   Q.    (By Mr. Earley)      Okay.   Mr. Passage, what I need you to do
 5   is talk about how this topic of Mr. Garretson's guy came up and
 6   when it first came up.
 7   A.    We were on the phone talking about my teeth.
 8   Q.    Okay.    And that's fine.     And when was that?
 9   A.    August -- September, August.       August, I think.
10   Q.    Okay.    So that's the first time that you heard Mr. Garretson
11   bring up some guy that he might have to -- to do something.                What
12   was it that this guy could do?
13   A.    Well, he called me; I didn't call him.
14   Q.    Okay.
15   A.    Okay.    And every time he called you, it was about Carole or
16   Jeff.   Okay.    So it was -- it was what information you know about
17   Carole, or what -- you know, is Jeff paying any bills, or what's
18   Jeff doing in Las Vegas.      And if I remember right, he just -- he
19   just said, is Carole still F'g with you.         And I said, yeah,
20   obviously, she never stops.        And he says, well, I know a guy that
21   can take care of it.
22         And -- and through this entire process -- you can watch
23   these videos -- and every time I use the excuse I have to sell a
24   cub or I ain't got no babies born, I ain't got no money.             It was
25   the easiest way to get rid of the man.




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 85 of 125
                                                                         85




 1   Q.    Well, just thinking back, maybe including the recordings and
 2   maybe non-recorded contacts you had with Garretson, how many
 3   times do you think he brought up his guy during the fall of 2017?
 4   A.    Probably 10 or 12, at least.
 5   Q.    Okay.   Did those remarks continue into December?
 6   A.    Yes, sir.
 7   Q.    All right.    Were those conversations that you started or was
 8   the topic brought up by Garretson?
 9   A.    It was always him calling.       And I believe one of them in
10   early December even -- I even lied to him and told him I had a
11   photo shoot in Dallas to get out of even the conversation, but I
12   was actually at a parade in Davis, Oklahoma.
13   Q.    Now, when he was contacting you in December and November
14   about this, were you still in discussions with Ms. Peet about
15   extricating yourself from the park?
16   A.    We were still moving tigers out and -- and cutting cages
17   apart.
18   Q.    Your decision to leave the park, how did that -- how did
19   that affect your thoughts about Carole Baskin?
20   A.    You know, after Travis died and dealing with that and
21   dealing with PETA's lawsuit to come get them first 19 tigers
22   and -- and having three kids that I'm not used to in the house
23   screaming and hollering and meeting Dillon on the 28th and six
24   parades to do and running for office and doing debates at the
25   same time, Carole Baskin didn't even enter my mind unless one of




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 86 of 125
                                                                            86




 1   them called and brought it up.
 2   Q.    Did you ever agree, whether it's recorded or not, to meet
 3   this guy before this December 8th meeting?
 4   A.    He only had one recording of that, but he called like two or
 5   three times, hey, I'm going to bring my guy up tomorrow.            And he
 6   never shows up.     I'm going to bring him up Thursday, and he never
 7   shows up.     Well, hey, you going to be around Friday.         You know
 8   what, it's the same as always.       The man never done what he said
 9   he was going to do.     So I just said, sure.       And I'll be damned if
10   they didn't show up.
11   Q.    Yeah.    Well, let's talk about December 8th.          Did you plan on
12   meeting with this person?
13   A.    No.
14   Q.    Now, he obviously did show up at the park.
15   A.    Yes, sir.
16   Q.    What were you doing at the time that they popped in on you?
17   A.    I don't recall, but I'm sure I was working the park doing
18   something.
19   Q.    Were you continuing to do your daily duties and do tours and
20   take care of animals and all that other stuff?
21   A.    Yes, sir.
22   Q.    Was that in addition to your concentration on your campaign?
23   A.    It was during the concentration on everything.           I mean, that
24   was the first day actually that -- well, no, Dillon had already
25   moved in and -- and even he was -- I mean, everybody was in and




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 87 of 125
                                                                               87




 1   out of the office the entire time.
 2   Q.    Now, where did that -- where did most of that conversation
 3   take place?
 4   A.    In the office away from the gift shop.
 5   Q.    Is that sort of a secretive, closed-off place?
 6   A.    No, it's open.    Everybody had access to it.          It's just a
 7   portable building that we had next to the big gift shop office
 8   because we outgrew the gift shop office.
 9   Q.    Now, what was your -- your gut feeling about this
10   conversation?
11   A.    I had a gut feeling it was an undercover cop.
12   Q.    Why?
13   A.    Because they were so high pressure.        I mean, it -- first of
14   all, they blocked the door.       I couldn't get out the door.       They
15   stood in front of the door.       I don't recall anybody ever sitting
16   down.    And you have got a giant Chucky and a guy that looks like
17   hell blocking the only door to get out of the building.             And
18   they're like, oh, we can kill her, we can do this, we can -- we
19   can drop the price down to 5,000 bucks.         You're really going to
20   drive to Tampa, Florida and stay there and -- and kill somebody
21   and come back on 5,000 bucks?       I can't even deliver a tiger that
22   cheap.
23   Q.    Did you think it was a setup?
24   A.    I believed it was a setup.
25   Q.    Now, there was a discussion about getting some money




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 88 of 125
                                                                          88




 1   together.       Do you remember that?
 2   A.      I do.
 3   Q.      Did you ever get money together?
 4   A.      No.    And I told them -- I told them on the recording that I
 5   had to sell some cubs to get some money, but I kept telling them
 6   the same thing I heard from Jeff during his little setup because
 7   at the same time he's -- he's trucking around with an undercover
 8   FBI guy using stolen credit cards.
 9   Q.      Did you ever provide Garretson money for the services of
10   Mark?
11   A.      Not a dime.
12   Q.      Now, there was this discussion about getting a gun for
13   purposes of carrying out this plot.          Do you remember that?
14   A.      That was their idea.
15   Q.      All right.    So did you ever try to go get a gun for Mark?
16   A.      No.
17   Q.      Now, there was also some discussion about getting some
18   phones, a phone for you and a phone for Mark so that you two
19   could communicate, and it wouldn't have anything to do with the
20   park.    Do you remember that?
21   A.      Yep.
22   Q.      Did you ever go and purchase any phones for you and Mark?
23   A.      Never even thought about it after they left.
24   Q.      So did you hire Mark to kill Carole Baskin?
25   A.      Absolutely not.




                                 Emily Eakle, RMR, CRR
                                 United States Court Reporter
                              U.S. Courthouse, 200 N.W. 4th St.
                           Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 89 of 125
                                                                         89




 1   Q.    Did you take any further steps, as far as collecting money,
 2   making inquiry about guns, inquiry about phones, anything that
 3   would suggest you had any interest at all in carrying through
 4   with what Mark and Mr. Garretson had proposed?
 5   A.    Nope.
 6   Q.    Now, we heard a little bit of testimony from Ms. Peet about
 7   her trying to intervene and perhaps reach some sort of settlement
 8   that would, you know, basically take care of not only them but
 9   also the Baskin situation.
10   A.    Okay.
11   Q.    What was your understanding of what she was trying to broker
12   for you?
13   A.    Okay.   PETA had a separate contract of their own where I had
14   to get rid of all of the animals, and I could not ever own an
15   exotic animal again, couldn't have anything to do with anybody
16   that had exotic animals.      So I couldn't go to work for anybody
17   that had exotic animals.      And we were going to move all the
18   animals.   We were going to allow John Finlay to move into the
19   main house and cut the cages apart, and that's where we were
20   going to get our extra money.
21         Plus she had no problem coming up with $100,000 to replace
22   the money that mom paid for the land, but they didn't want Jeff
23   Lowe making a dime.     And that's what broke the deal was Jeff
24   wouldn't agree to anything because he wanted $400,000 to walk
25   away from it.    So we couldn't get Jeff out.        So that's why we




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 90 of 125
                                                                           90




 1   needed mine and my mom's plan to work on through.            And that's
 2   what we were working on.      Between the lawyers and PETA and me and
 3   mom, we were actually working on that plan up until I got
 4   snitched out of having them investigated.
 5   Q.    All right.    So there wasn't a settlement?
 6   A.    No, sir.
 7   Q.    And at least from your view, was that because Jeff Lowe
 8   wouldn't sign on?
 9   A.    It is because Jeff Lowe wouldn't sign off on it.
10   Q.    So after the first of the year, going into February, March
11   of 2018, what was your plan as it pertains to the park?
12   A.    Well, January the 2nd of 2018, I got my first traffic ticket
13   in my life -- running a stop sign -- and broke my neck and my
14   back and my right leg.      And I was in OU Medical Center for a few
15   days there.    And then I get home and I'm in braces.         And the --
16   the whole thing of leaving the zoo was still priority on my mind.
17         So we move some bears and some monkeys and some more tigers,
18   and then -- because Alan was finally out of my hair.           Every time
19   I moved an animal before Alan left, he 'd call Jeff and Jeff
20   would call and say, what are you doing moving this animal or
21   getting rid of this animal.       So I couldn't get rid of most of the
22   animals that were under my license until Alan was gone.
23         So after Alan was gone, and after I got out of the hospital
24   of having my wreck, we moved almost every primate in that zoo to
25   other facilities, except for the two chimpanzees and the one




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 91 of 125
                                                                            91




 1   primate pigtail macaque that John Reineke, the manager --
 2   actually, it was his monkey.       So we got rid of all the primates.
 3   We got rid of almost all the bears.        We only had three bears
 4   left.    And we were still placing tigers at different private
 5   facilities.
 6           And Brittany was helping me organize all this, but we were
 7   having troubles finding sanctuaries that had room for 200 tigers.
 8   I mean, moving 200 tigers is a process, you just don't do it
 9   overnight.    And June -- June -- I mean, they -- they come up with
10   this Carole thing, you know, a couple more times.            And then May
11   he got in some more legal trouble out there and -- and I was
12   feeding information to Brittany.        I was feeding information to
13   the district attorney in Las Vegas.        I was feeding information to
14   another man that was piping it up the USDA to -- Bernadette
15   Juarez is the top USDA for us, and she was supposed to be giving
16   some of this stuff to the FBI because he was selling skins and
17   teeth and everything out in Vegas from tigers.          And -- and so I
18   have got these screen shots and all of the information I needed.
19   If somebody would have just come and ask me, we could have
20   avoided this whole thing.
21   Q.      Well, did anybody ever come and ask you?
22   A.      To this day, nobody has.
23   Q.      Now, we heard a recording of a phone call that you had with
24   Mr. Finlay while you were being held in custody.             Do you recall
25   that?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 92 of 125
                                                                         92




 1   A.     Yes, sir.    Yes, sir.
 2   Q.     And during that phone call you suggested that he had told on
 3   you.   Do you remember --
 4   A.     Yes, sir.
 5   Q.     Do you remember what -- what you said?
 6   A.     I asked him -- I asked him who he's been talking to and he
 7   said the FBI.      And I -- John, the only thing John knew was he was
 8   taking Alan to Dallas to go to Florida.          Because if he'd have
 9   told John the truth, John has a very low self-esteem, so he
10   always attaches himself to the wrong people because they become
11   his friend fast.      And he just wouldn't keep his mouth shut if I
12   would have told him the truth, so that's why I told him to park a
13   block away from the damn place so he didn't get implicated in
14   anything.    And what's he do, he walks right in the damn building.
15   Q.     So what did you mean during this conversation when you
16   accused him of selling you out, or whatever the exact words were?
17   A.     Well, I mean, he knew that the -- the direct orders came
18   from Jeff.    And I wanted to make sure that when he talked to the
19   FBI he didn't say it was just my -- my sending him down there,
20   that I wanted to make sure that he told them that Jeff is the one
21   who told us to send him down there.
22   Q.     All right.    Now, at any time did you intend for someone to
23   kill Carole Baskin in exchange for money or any other thing of
24   value?
25   A.     No.




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 93 of 125
                                                                          93




 1              MR. EARLEY:     May I have just a moment?
 2              THE COURT:     You may.
 3              MR. EARLEY:     Pass the witness.
 4              MS. MAXFIELD-GREEN:       Your Honor, if I could just have
 5   an extra couple of minutes.
 6              THE COURT:     Sure.   Actually, ladies and gentlemen, it's
 7   sometimes a lot better if we don't interrupt you as -- we're at a
 8   natural break here, so let's take our afternoon break just a
 9   little bit early.     We'll break for 15 minutes, and please
10   remember the admonition.
11         If those in the courtroom would please remain seated as the
12   jury exits.
13         (Jury exited.)
14              THE COURT:     Counsel, my -- so we'll start back up at
15   about five 'til.     My intent is that we power through and -- and
16   finish at least with testimony today, even if that means we may
17   end up having to stay just a little bit late.
18         I don't know how much you have, Ms. Green, or any redirect,
19   but my plan is is that we get this wrapped up.          I don't see any
20   way that we're going to instruct and close this afternoon.          I
21   don't want to break those things up, but I also don't want to
22   break early today.     But at the pace we're going, I'm expecting
23   this will probably run us all the way to 5:00 anyway.           So even if
24   we go over a little bit, I'm going to assess that with the jury.
25         But my intent is that we finish Mr. Passage's testimony




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 94 of 125
                                                                         94




 1   today.   And then I don't know if you have anything additional
 2   after that, Mr. Earley.      But anyway, so we'll be in recess until
 3   about five 'til.
 4         (Break taken.)
 5         (The following record was made in open court, in the
 6   presence of all parties, counsel, and in the presence and hearing
 7   of the jury.)
 8              THE COURT:     Ms. Green, cross-examination.
 9              MS. MAXFIELD-GREEN:      Thank you, Your Honor.
10                               CROSS-EXAMINATION
11   BY MS. GREEN:
12   Q.    Good afternoon, Mr. Passage.
13         Mr. Passage, since you have been in jail, you have been
14   working on selling your life story to several different members
15   of the media, correct?
16   A.    I have been working on selling some of the footage from the
17   zoo and -- and the past.      And -- and one of them I had a contract
18   with in, like, 2017.
19   Q.    And Rebecca Chaiklin, is that how you say it?
20   A.    I have no idea how to say her last name.
21   Q.    Chaiklin is the best I can do.       Rebecca Chaiklin is one of
22   your filmmakers, correct?
23   A.    Correct.
24   Q.    And what about Eric Goode, he's one of your filmmakers,
25   correct?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 95 of 125
                                                                               95




 1   A.    They're together.
 2   Q.    Rebecca and Eric work together?
 3   A.    Correct.
 4   Q.    Is Rebecca in the courtroom today?
 5   A.    Eric is.
 6   Q.    So Rebecca and Eric, they're working on a film about your
 7   life, right?
 8   A.    We started a documentary way before Travis died.
 9   Q.    Okay.    What about Teresa McCown?      She's one of your
10   filmmakers, correct?
11   A.    She used to be my producer before my studio burnt down.
12   Q.    And is she making a film about you as well?
13   A.    She hasn't asked for any footage or anything yet.             She
14   hadn't done anything.      I don't know what she's doing.
15   Q.    Well, you have gotten several thousands of dollars already
16   from Rebecca and Eric, correct?
17   A.    Correct.
18   Q.    And have you gotten several thousand dollars from Teresa
19   McCown for your story?
20   A.    I haven't gotten a dime from Theresa.         My husband has.
21   Q.    Okay.    And that's up into the several thousands of dollars,
22   correct?
23   A.    Correct.
24   Q.    And you have been negotiating with them ever since you have
25   been in jail, correct?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 96 of 125
                                                                             96




 1   A.    Correct.
 2   Q.    And it was Rebecca Chaiklin and Eric Goode who paid John
 3   Finlay for an interview about you, correct?
 4   A.    From my understanding, they paid a lot of people.
 5   Q.    And this is all in connection with a film about your life,
 6   correct?
 7   A.    Correct.
 8   Q.    Now, you and Mr. Earley covered a lot of stuff.          So I'm
 9   going to try to go a little bit in order but --
10   A.    Okay.
11   Q.    Now, Mr. Earley talked to you about Darlene Cervantes.            Do
12   you recall that?
13   A.    Yes, ma'am.
14   Q.    And your testimony was -- and he talked to you about
15   Government's Exhibit 21, which is that text exchange with her,
16   correct?
17   A.    Yes, ma'am.
18   Q.    Now, your testimony was that you told -- you told her that
19   the cubs would be a thousand dollars just to get rid of her,
20   correct?
21   A.    Correct.
22   Q.    Okay.   But that -- you saw that text exchange in the
23   government's part of the case, right?
24   A.    I saw it, yes, ma'am.
25   Q.    Now, that text exchange went on from October to February,




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 97 of 125
                                                                         97




 1   correct?
 2   A.    That -- that should explain that it wasn't a very serious
 3   sale, was it?
 4   Q.    But that whole text exchange was all about selling a couple
 5   of tigers for a thousand dollars, correct?
 6   A.    Correct.
 7   Q.    Okay.    Now -- you have got to forgive me, I have got a lot
 8   of notes here.
 9   A.    You're all right.
10   Q.    So you told -- you said on direct that in 2014, in October
11   of 2014, you got extremely ill; is that right?
12   A.    Very ill.
13   Q.    And you got so ill, it sounds like you were on your
14   deathbed; is that right?
15   A.    I was.
16   Q.    And you made a deal with God, correct?
17   A.    I did.
18   Q.    That if you walked out of that hospital you were going to be
19   different and -- and kind of -- I can't remember what words you
20   used, but you were going to do better, I think you said.
21   A.    I was going to try and change, yes, ma'am.
22   Q.    And that was in October of 2014?
23   A.    That was.   October the 21st, to be exact.
24   Q.    Okay.    So do you remember on -- when we were talking to
25   Ms. Baskin, and during the government's case, we looked at a lot




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 98 of 125
                                                                           98




 1   of posts and videos of yours, correct?
 2   A.    Correct.
 3                 MS. MAXFIELD-GREEN:    Can we see Government's
 4   Exhibit 97, Jane?     Just blow that up.
 5   Q.    (By Ms. Maxfield-Green)       Now, that's a post on your Facebook
 6   page, right?
 7   A.    It's a post on one of my Facebook pages.
 8   Q.    And you had several, correct?
 9   A.    I had 19 of them.
10   Q.    So this is one of them, correct?
11   A.    That is one of them.
12   Q.    Is that a photo of you standing at the coffin?
13   A.    That is.
14   Q.    And now, as I recall -- this one says, "I bought my good
15   friend Carole in Florida a Christmas present.          It even came with
16   me singing a farewell song."        That was posted on December 28th of
17   2014, correct?
18   A.    Mine says 21 hours.
19   Q.    Okay.    I think if you look in the lower right-hand corner
20   of when that's -- shows when that screen shot was --
21   A.    Oh, when the screen shot was taken.        Well, I mean, that
22   shows when the screen shot was taken, but that don't show when
23   the post was put up.
24   Q.    Okay.    Well, you heard the testimony on direct that Ms.
25   Baskin believed it was posted on about December 28th of 2014?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 99 of 125
                                                                         99




 1   A.    I heard a lot about what Ms. Baskin believes.
 2   Q.    So December 28th of 2014 would have been after you made your
 3   deal with God, correct?
 4   A.    Would have been a long time after that, but may I elaborate
 5   on that?
 6   Q.    No.   That -- I just -- December is after -- December 14 is
 7   after October 14, correct?
 8   A.    I was way too sick to be on top of that casket in December
 9   of '14.
10   Q.    Okay.    If we can see Government's Exhibit 100, which was
11   also played during the government's case.
12         (Video played in open court.)
13   Q.    (By Ms. Maxfield-Green)      Okay.   So that video was posted on
14   September 17th of 2015, correct?
15   A.    All right.
16   Q.    Okay.    And that would have been after October of '14,
17   correct?
18   A.    Correct.
19   Q.    Okay.
20   A.    Can we play the music video?
21   Q.    I don't think we need to.
22   A.    Well, it shows that --
23                 THE COURT:   Mr. Passage, Mr. Passage, please just
24   answer the questions.      Your -- Mr. Earley will have the
25   opportunity to ask you additional questions if he wants to




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 100 of 125
                                                                           100




 1   elaborate for some additional information, but please just answer
 2   the questions before you.
 3                 THE WITNESS:    Yes, sir.
 4   Q.    (By Ms. Maxfield-Green)       Okay.   Mr. Passage, the best as I
 5   understood your testimony on direct, you're telling us that you
 6   never sold a tiger across state lines, right?
 7   A.    Up until 2016 I sold a bunch of them.
 8   Q.    Okay.    So you're -- let me get this right then.        Your
 9   testimony is that after 2016 when the generic tiger loophole
10   closed --
11   A.    And I didn't own a zoo at that time.
12   Q.    So your testimony is that, after that point in 2016, you
13   never sold tigers, correct?
14   A.    I did not.
15   Q.    Okay.    And you -- is your testimony also that you never, in
16   the same regard, would have never falsified any documents to
17   cover up a sale like that, correct?
18   A.    I mean, all of the -- all of the documents that we fill out
19   are transfer forms and those are donated from whoever owned the
20   animal.
21   Q.    Now, Jeff and Lauren Lowe were back at the park by May
22   of 2018, correct?
23   A.    Yes, somewhere around there.
24   Q.    And you had a conversation with the two of them when you
25   were sitting at a desk in their house at the zoo, correct, on




                                  Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 101 of 125
                                                                             101




 1   about May 3rd of 2018?
 2   A.    I think that conversation started in the office.
 3   Q.    Okay.
 4   A.    And overflowed through the house.
 5   Q.    So you recall that conversation?
 6   A.    I think so, if you're talking about the same one.
 7   Q.    Okay.    And you're aware that conversation was recorded,
 8   correct?
 9   A.    Yes, ma'am.
10   Q.    Okay.
11                 MS. MAXFIELD-GREEN:   The government moves to admit
12   Exhibit 62-1, -2 and -3, which are clips of that conversation,
13   Your Honor.
14                 THE COURT:    Is there any objection from the defendant?
15                 MR. EARLEY:   Well, we haven't actually seen these
16   exhibits, Your Honor.
17                 THE COURT:    Parties approach.
18         (The following bench conference was held outside the hearing
19   of the jury.)
20                 THE COURT:    These were not produced in discovery?
21                 MS. MAXFIELD-GREEN:   They were produced in discovery,
22   Your Honor.     They have had this video for a long time.            What we
23   were discussing is that this is a conversation, kind of a
24   long-ranging conversation between Mr. and Mrs. Lowe and
25   Mr. Passage.     And the reason it is clipped into three little




                                 Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 102 of 125
                                                                          102




 1   parts is because we made every attempt to get as much of
 2   Mr. Lowe's comments out of it, just enough for the context of
 3   what they're talking about.       There are long sections where
 4   Mr. Lowe is talking and making accusations.          We cut all that out.
 5   It is pretty much cut down to just Mr. Passage's statements.
 6               MR. EARLEY:    The only concern was that this -- this
 7   particular video covered a lot of territory, to include
 8   allegations of campaign finance --
 9               MS. MAXFIELD-GREEN:     There is nothing in this exhibit
10   about campaign finance, embezzlement.         This is all -- the
11   comments that are being offered are being used to directly
12   impeach what Mr. Passage has said.        He is talking about sales of
13   tiger cubs to Mr. Engesser that had clearly happened at the few
14   months prior and his falsification of documents to cover that up.
15               THE COURT:    So, Mr. Earley, your concern was that it
16   went into some other areas?
17               MR. EARLEY:    Correct.
18               THE COURT:    And if the government's representing that's
19   not the case, do you have any objection to the exhibits?
20               MR. EARLEY:    No.
21               THE COURT:    Okay.
22         (The following record was made in open court, in the
23   presence of all parties, counsel, and in the presence and hearing
24   of the jury.)
25               THE COURT:    Ms. Green, could you repeat those numbers




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 103 of 125
                                                                           103




 1   again?
 2                 MS. MAXFIELD-GREEN:    Yes, Your Honor, the government's
 3   moving to admit 61-1, 61-2, 61-3.
 4                 THE COURT:   Those will be admitted without objection.
 5         (Video played in open court.)
 6   Q.    (By Ms. Maxfield-Green)       Okay.   And that conversation was on
 7   May 3rd of 2018, correct?
 8   A.    I guess, yes.
 9   Q.    Now, Mr. Passage, again, you -- it was your testimony that
10   you never sold endangered species cubs, lions or tigers, correct?
11   A.    According to this video right here, he was accusing me of
12   stealing his money from selling a cub.
13   Q.    Okay.    Were you intending to broker the sale of a litter of
14   lions from your jail cell?
15   A.    Do what?
16   Q.    Were you intending to broker the sale of a litter of lions
17   from your jail cell?
18   A.    Broker a litter of lions from my jail cell?            I don't have
19   any lions.
20   Q.    Now, you made phone calls from jail, right?
21   A.    Made a couple hundred.
22   Q.    Okay.    And you're aware that those calls are recorded,
23   right?
24   A.    I am.
25                 MS. MAXFIELD-GREEN:    Government moves to admit




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 104 of 125
                                                                          104




 1   Exhibit 162 and 163.
 2                 THE COURT:    Any objection?
 3                 MR. EARLEY:   I'm sure they're among the thousands that
 4   there are, but if Ms. Green's representing that they're phone
 5   calls from the jail and that Mr. Passage is on them, I have no
 6   reason to disbelieve her.
 7                 THE COURT:    So no objection?
 8                 MR. EARLEY:   No.
 9                 THE COURT:    162 and 163 will be admitted.
10                 MS. MAXFIELD-GREEN:    162, Jane.
11         (Audio played in open court.)
12                 MS. MAXFIELD-GREEN:    And if we can have 163, please.
13         (Audio played in open court.)
14   Q.    (By Ms. Maxfield-Green)       Okay.    Mr. Passage, on direct you
15   testified that -- that Jeff Lowe was selling tiger cubs, correct?
16   A.    At the zoo.
17   Q.    Okay.    And that you even kept a ledger where you kept track
18   of his tiger cub sales, right?
19   A.    I did.
20   Q.    Okay.    Now, so you knew, you know, back last year that Jeff
21   Lowe was selling tiger cubs.        Is that your testimony?
22   A.    Yes.
23   Q.    Why didn't you report that to law enforcement?
24   A.    I tried to report a whole bunch of stuff.
25   Q.    Who did you report the fact that Jeff Lowe was selling tiger




                                 Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 105 of 125
                                                                           105




 1   cubs to?    Did you report it to the U.S. Fish & Wildlife Service?
 2   A.    I didn't report it to the U.S. Fish & Wildlife Service
 3   because I have never seen one of them guys.          And when you call
 4   the U.S. Fish & Wildlife, nobody ever knows nothing.           They
 5   transfer you ten different times.        So I told the Garvin County
 6   Sheriff's Department, I told the USDA, and --
 7   Q.    Who did you tell at the USDA?
 8   A.    I told the guy that was sending everything to Bernadette
 9   Juarez.    And I told the investigator and the district attorney
10   out in Las Vegas because I had screen shots of him selling cubs
11   out there.
12   Q.    Okay.
13   A.    May I comment on your video?
14   Q.    I didn't have any questions about that.
15   A.    Okay.
16   Q.    Now, and just to understand the timeline and everything, so
17   Jeff Lowe -- it was your testimony that Jeff Lowe was in Las
18   Vegas from about May, June of 2017.        Is that when he left for Las
19   Vegas?
20   A.    Somewhere around there.
21   Q.    Okay.   And he -- sounds like he came back and forth a little
22   bit, correct?
23   A.    Whenever he run out of cubs.
24   Q.    So he came back about in April of 2018, correct, or came
25   back --




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 106 of 125
                                                                          106




 1   A.    For a little bit or for good?
 2   Q.    For good.
 3   A.    I think it was closer to May.       I'm not sure.
 4   Q.    And that would have been 2018 when he came back for good?
 5   A.    Well, he came back, supposedly for good, and then he left
 6   again.
 7   Q.    Now, you talked about this proposal from PETA, correct?          You
 8   talked about that on direct?
 9   A.    Yes, ma'am.
10   Q.    And you were here for Ms. Peet's testimony last Friday,
11   correct?
12   A.    Yes, ma'am.
13   Q.    Okay.   And so you heard her testify that any negotiation
14   with you that she was proposing did not involve Carole Baskin.
15   Did you hear that testimony?
16   A.    Okay.   She -- I forget exactly what she said, but the -- the
17   negotiations that she was working with me was with PETA, and
18   Carole would not agree to anything unless I agreed to PETA's
19   thing first.     That's what was going on.
20   Q.    Okay.   But Ms. Peet testified that the Baskins were not part
21   of a draft proposal she was giving you in January of '18,
22   correct?
23   A.    The draft proposal was PETA's draft, PETA's side of it.
24   Q.    Okay.   And you saw the email between you and Ms. Peet from
25   January 24th of 2018, correct?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 107 of 125
                                                                          107




 1   A.    I don't recall we saw that email.
 2   Q.    Well, it's Government Exhibit 160.        We can just look at it.
 3   It's already been admitted.
 4         Okay.   Now, this is an email from you to Ms. Peet on
 5   January 24th, 2018, right?
 6   A.    Yes, ma'am.
 7   Q.    And it says, "Brittany, unless I'm blind or stupid, this
 8   does not get rid of the judgment."        And it was Ms. Peet's
 9   testimony that that judgment meant the litigation between you and
10   Carole Baskin.     Did you hear that testimony?
11   A.    Yes, ma'am.
12   Q.    Okay.   And it says, "nor help in any way to pay off our
13   legal bills and to make any money."        And that's what it says,
14   right?
15   A.    Yes, ma'am.
16   Q.    Okay.   And that email was from you to Ms. Peet in January
17   of 2018, correct?
18   A.    Correct.
19   Q.    Okay.   And you also testified that as part of your working
20   with PETA through the, I guess winter of 2017, 2018, you gave up
21   40 tigers, correct?
22   A.    Nineteen the first time and 20 the second time.
23   Q.    Okay.   Now, that first 19, were those -- those were the Dade
24   City tigers, right?
25   A.    Yes, ma'am.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 108 of 125
                                                                          108




 1   Q.    Okay.    The ones that came in on the cattle trailer in July
 2   of '17?
 3   A.    Yes, ma'am.
 4   Q.    Okay.    Now, you gave those up because PETA sued you to force
 5   you to give them up, correct?
 6   A.    Correct.
 7   Q.    And then you gave them an additional 20, 21 tigers at some
 8   other point?
 9   A.    After I met Ms. Peet in person, yes.
10   Q.    Okay.    Now the tigers you gave them, those were your
11   nonbreeding males, right?
12   A.    No.   We gave them some pairs.
13   Q.    Okay.
14   A.    I believe we did.
15   Q.    Okay.    And we spoke about the passing of your husband on
16   October 6th of 2017, correct?
17   A.    Yes, ma'am.
18   Q.    And then -- that was Mr. Maldonado, correct?
19   A.    Correct.
20   Q.    And you're currently married to Mr. Passage, correct?
21   A.    Correct.
22   Q.    And you remarried him on -- I'm sorry -- you married him on
23   December 11th of 2017; is that correct?
24   A.    Correct.
25   Q.    So is that about eight weeks after Mr. Maldonado died?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 109 of 125
                                                                          109




 1   A.    Couple of months.
 2   Q.    And, in fact, the conversation that we listened to between
 3   you and James Garretson and Mark Williams, the undercover, that
 4   was just a few days prior to -- to your being married, correct?
 5   A.    Correct.
 6   Q.    Okay.   So you testified on direct with Mr. Earley that James
 7   Garretson kept telling you that he could get you a hit man.           Is
 8   that your testimony?
 9   A.    Yes, ma'am.
10   Q.    Okay.   And you kept telling him that you needed to sell a
11   cub to get rid of him.      Is that your testimony?
12   A.    That is my excuse to always get rid of him, yes.
13   Q.    Now, when James Garretson kept coming to you and offering
14   you a hit man, you didn't report that to law enforcement,
15   correct?
16   A.    No.
17   Q.    You testified on direct you had a FBI agent's phone number
18   in your phone, correct?
19   A.    Correct.
20   Q.    But you never reported it to him, right?
21   A.    Never got any good response out of the last four things we
22   reported to him.
23   Q.    Okay.   And you're saying -- your testimony on direct was
24   that James Garretson brought you -- or brought Mark Williams to
25   the park to meet you.      We heard that whole recording, correct?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 110 of 125
                                                                          110




 1   A.    Correct.
 2   Q.    And that you -- I understand your testimony to be that you
 3   knew that he was an undercover officer, correct?
 4   A.    I had a gut feeling.
 5   Q.    Okay.    And you didn't contact law enforcement about that,
 6   did you?
 7   A.    No.
 8   Q.    You didn't confront James Garretson about it, did you?
 9   A.    No, because I still needed to get some information of where
10   these girls were being held.
11   Q.    You didn't try to -- you didn't blow the undercover cop's
12   cover, did you?
13   A.    No.    He was still using stolen credit cards hauling that cop
14   around.     Why would I tell him I knew anything?
15   Q.    Okay.    And so the best I understand the remainder of the
16   testimony you did with Mr. Earley is that, essentially, pretty
17   much all of the government witnesses were lying about something,
18   correct?
19   A.    They were definitely lying about Robert Engesser.
20   Q.    Okay.    And Alan Glover's lying about pretty much everything?
21   A.    He's protecting his boss.
22   Q.    Okay.    And James Garretson's lying about pretty much
23   everything?
24   A.    About -- all I heard him testify was to the recordings that
25   we heard.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 111 of 125
                                                                          111




 1   Q.    Okay.    John Finlay, is he lying?
 2   A.    John Finlay was pretty on point except for he said we
 3   delivered a hundred cubs over state lines, which is probably
 4   right, but they weren't all after 2016.         But other than that,
 5   John was probably your most honest witness you have had so far.
 6   Q.    Okay.    Including the part where he said you called him when
 7   he was on the way to Dallas and told him that the fake ID was so
 8   that Glover could kill Carole Baskin?         Was he right about that?
 9   A.    He had that backwards.      I told him that first, and I called
10   him and told him to stay away from that building on the way.
11   Q.    Okay.
12   A.    And Carole Baskin was lying.
13   Q.    Okay.    Thank you.    But you're telling the truth, correct?
14   A.    Yeah.    The -- the --
15   Q.    That's my question, Mr. Passage.        You're telling the truth?
16   A.    Yes, ma'am.
17                 MS. MAXFIELD-GREEN:   No further questions, Your Honor.
18                 THE COURT:    Redirect.
19                               REDIRECT EXAMINATION
20   BY MR. EARLEY:
21   Q.    Mr. Passage, how long have you been working with documentary
22   filmmakers?
23   A.    Since probably 2009, 2010.
24   Q.    Okay.    Let's -- let's just use the time frame of 2009 up
25   until you left in 2018.       In the spring of 2018, were -- was there




                                 Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 112 of 125
                                                                           112




 1   anybody there filming you or trying to document what you did at
 2   the park?
 3   A.    The last part of 2017, we documented when Travis died.           I
 4   had to re-act spreading his ashes and the whole bit.            And then in
 5   2018, they were out filming other people for the same
 6   documentary.     And then when it got close to June and all hell
 7   broke loose and I hid some animals out in Tulsa at a facility
 8   over there, they videotaped me moving and hauling the animals
 9   there and spent all day there.        And then I -- I ain't got nothing
10   to hide -- and then the next day they took me to a motel, and we
11   did a little bit of soft porn for the same documentary in my
12   underwear.    So I -- I've filmed with Allison Eastwood; I've
13   filmed with Japanese people for a Japanese film.             I have filmed a
14   lot of films.
15   Q.    So -- and apparently some news outfit, CNN or somebody came
16   and talked to you, right?       We saw a video clip of that.
17   A.    Years ago.
18   Q.    Yeah.   I mean, has that continued throughout the years?
19   A.    I -- I have been all over the world on TV, yes.            Yes, sir.
20   And talk shows.
21   Q.    So is the fact that someone is collecting footage that you
22   have from the park, is that something unusual?
23   A.    Not at all.
24   Q.    So what -- what is somebody working on right now, to your
25   knowledge?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 113 of 125
                                                                            113




 1   A.     Well, Eric Goode and Rebecca is still working on the same
 2   documentary we started two and a half years ago.              And after I
 3   left the zoo, they downloaded several computers with probably
 4   30,000 hours of video from -- because we filmed everything at the
 5   park -- I have got the girl losing her arm on tape; I have got it
 6   all.   Everything that happened at that zoo is on tape.
 7          And -- and I signed a contract back in early 2016, '17 with
 8   Mr. Goode.    And he owed me 20 more thousand bucks, and that's
 9   what my husband has been living on since this all started because
10   we -- they bulldozed my house; they bulldozed everything I own.
11   I lost my car.      We have nowhere to live.      He's living with his
12   mom and his sister in Texas.
13          And, you know, Mr. Goode even has Ms. Baskin on videotape
14   that he has offered once or twice to show she was lying about
15   that assault in Tampa, Florida, that happened in 2006 before I
16   even knew her.
17   Q.     So this business about you collecting money or what have you
18   from people, that's old news?
19   A.     It's from people that owe me money, yes, sir.
20   Q.     All right.    And I guess you have already said this, you have
21   nothing?
22   A.     I have nothing.    If I walk out of here today, I have got to
23   give this suit back.
24   Q.     Now, Ms. Green asked you about Government's Exhibit 97,
25   which was this -- this photo that was supposedly posted on




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 114 of 125
                                                                          114




 1   Facebook December 28th, 2014.        You had some disagreement with the
 2   date.
 3   A.      Okay.   Well, first of all, Joe Schreibvogel's Facebook page
 4   was being run by somebody out of the office.           Okay?   I run the
 5   Joseph Maldonado-Passage page.
 6           Second of all, we quit the magic show in 2011.         We retired
 7   the magic show.      And that's me standing on top of a casket in one
 8   of our main illusion shows, and they're trying to tell me that
 9   was in 2014.
10   Q.      So, to your recollection, even though some screen shot may
11   show that it's in 2014, you believe that photo was actually from
12   2011, or thereabouts?
13   A.      Or thereabouts.
14   Q.      All right.   Now, Ms. Green showed you a video clip from
15   September 17th, 2015, suggesting that you -- you broke your deal
16   with God and you weren't changing your ways; you were going back
17   to your old ways.      Do you remember seeing that?
18   A.      I do.
19   Q.      Is that what that represents?
20   A.      No, it doesn't.
21   Q.      What do you think it represents?
22   A.      It represents a very, very professional music video that we
23   put out that she hates, and it's about her feeding her husband to
24   the tigers.
25   Q.      So this -- this is a music video?




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 115 of 125
                                                                           115




 1   A.    It is a music video.
 2   Q.    All right.    Is that all that follows that introductory
 3   comment by you?
 4   A.    That is all that follows.
 5   Q.    Now, your testimony is that up to 2016 you probably sold a
 6   bunch of tigers; is that right?
 7   A.    Yeah.
 8   Q.    And it wasn't illegal then?
 9   A.    Nobody ever DNA tested them to see if they were purebred
10   Siberian or Bengal.
11   Q.    Well, if they did would they have found that out?
12   A.    If they had something to compare it to.
13   Q.    All right.    So after 2016, your -- your story is that, hey,
14   I never sold any tigers.       Why are you saying that?
15   A.    Because Jeff claimed everything, whether he touched it,
16   whether he used it, whether he bought it, it become Jeff's.            And
17   I tried to get some of those animals out of there, and he told me
18   I owed $4.6 million for boarding, and that was through my legal
19   team.
20   Q.    Now, we saw that little video, or actually three little
21   clips of that video that Lauren Lowe had recorded.           Do you
22   remember that?
23   A.    Yes, sir.
24   Q.    Okay.   Do you remember that day?
25   A.    I do remember that day.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 116 of 125
                                                                          116




 1   Q.    What do you remember about that day?
 2   A.    That day started in the office, and he was throwing shit
 3   around and hitting file cabinets.        I thought they were going to
 4   beat the hell out of me because I have seen him beat up an
 5   employee before.     And we finally got out of that office, and then
 6   I took the paperwork and the bank statements down to his house to
 7   prove to him that he didn't know what the hell he was talking
 8   about, and it escalated there until I left.
 9   Q.    Now, you said something to the effect that you had sold
10   something to Mr. Engesser, a cub?
11   A.    I do remember saying that, but I made that up just to get
12   out of the situation.
13   Q.    Okay.   So had you, on behalf of the zoo, had any
14   transactions with Mr. Engesser?
15   A.    Yes, sir.
16   Q.    Okay.   Let me ask you this:      Whatever transactions you may
17   have had with him, did they occur in November of 2017?
18   A.    I don't believe so at all, no, sir.
19   Q.    And I want to just go back.       Is it your testimony that you
20   did not receive any money from Mr. Engesser in November of 2017?
21   A.    I know I did not.
22   Q.    The money that Lowe asked you to give to Glover came from
23   where?
24   A.    The cash register deposits.
25   Q.    So if Mr. Engesser testified, and you heard him, that he




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 117 of 125
                                                                          117




 1   hadn't been there and he didn't buy a cub from you in November
 2   of 2017, would that be true?
 3   A.     That would be true.
 4   Q.     Now, Ms. Green asked you about some phone calls that were
 5   recorded --
 6   A.     Yes, sir.
 7   Q.     -- where you're brokering the sale of a litter of lions.
 8   Did you hear that?
 9   A.     I heard that.
10   Q.     All right.    So the first one, Government's Exhibit 162, had
11   something to do with Charlie somebody and some lions.           Tell the
12   jury what the conversation is about.
13   A.     Okay.   Dillon was living at his mom's and his sister's down
14   in Belton, Texas.      And Charlie over in Amarillo, Texas, used to
15   have a zoo open to the public, but PETA harassed him to the point
16   that he lost his USDA license, and he closed to the public, but
17   he still has his animals.       And every time he has a litter of baby
18   lions born, they end up dying because he don't know how to take
19   care of them.
20          So he would have -- call us and Reineke would -- because
21   Reineke lives in Texas, he would run over to Amarillo and pick
22   them up and save them.       Okay.   And we'd take them back to the
23   zoo.   So he was expecting a litter of babies, and we're all gone
24   from the zoo.      So I was going to have Dillon go pick them up over
25   there.    And it's perfectly legal; we're not selling anything




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 118 of 125
                                                                            118




 1   across state lines.      And I would have found a buyer from them --
 2   for them from jail in Texas so Dillon had some money to live on.
 3   Simple as that.     You don't even need a USDA license because
 4   you're in the same state.
 5   Q.    So there really wasn't anything illegal or underhanded or
 6   anything having to do with that --
 7   A.    Absolutely not.     And if -- if he would have got some cubs
 8   and came to Oklahoma to stay and start -- because the laws in
 9   Oklahoma are -- are better, he still wouldn't have been breaking
10   no laws because he's not going to be open to the public.             So he
11   doesn't need a USDA license.
12         And he doesn't need any license from the state of Oklahoma
13   because in 2006 we did have licenses here.          Okay.     And you had to
14   have a $50 permit to have a bear or a cat that grew to weigh over
15   50 pounds to keep or maintain on your premises.              And in 2006 I
16   was doing magic shows, and the game wardens wrote me some tickets
17   for leaving my property with my animals because they thought it
18   said keep them maintained on premises.         You couldn't leave your
19   premises with the animals.
20         So I hired a law firm in Pauls Valley, Oklahoma, and I filed
21   a lawsuit against the state of Oklahoma because in 1952 they
22   wrote a law that said they own all wildlife.          So if they're going
23   to own it and sell you a deer hunting license for a deer on your
24   property, they're going to pay to take care of it.             And I filed a
25   $380,000 boarding lawsuit against the state of Oklahoma and they




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 119 of 125
                                                                          119




 1   wrote me a $20,000 check and told me to go away, and they got rid
 2   of all the laws.     And that's why we don't have any laws here.
 3   Q.    Now, Government's Exhibit 163 was some reference to Charlie
 4   and Greg Woody.     What was that about?      Do you remember that call?
 5   A.    It was the same conversation.
 6   Q.    Okay.
 7   A.    It's just they cut it apart.
 8   Q.    All right.    Now, I want to make sure I understand what this
 9   situation was and what your testimony is with respect to PETA.
10   Now, this email, what were you talking about as far as the
11   proposal from PETA?
12   A.    Okay.   She sent me the draft.      Okay.   And it didn't have any
13   dollar figure in it.       It was just to close and quit doing all
14   this and that.     Okay.   And I sent that email back to her.        And
15   PETA, in order to get a place to close in Texas, paid the man
16   six -- and all he had was two bears -- paid the man $60,000 for
17   those bears, okay, and some of his circus equipment to move to
18   their facility, which is the Black Beauty Ranch in south Texas.
19   And that was -- I was referring to, because Jeff just wouldn't do
20   anything without any money.
21         So I put in there, I'm like, hell, you paid 60,000 bucks for
22   two bears.    I said, you're getting an entire zoo, the property
23   and everything.     And I needed some money to pay off the bills so
24   we didn't just stick everybody -- owing them money.
25   Q.    So if I understand correctly, you had to agree to PETA's




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 120 of 125
                                                                          120




 1   proposal, correct?
 2   A.    Before we moved on to Big Cat Rescue's proposal.
 3   Q.    All right.    So unless you and Mr. Lowe agreed to that
 4   proposal that was sent to you by Ms. Peet?
 5   A.    Correct.
 6   Q.    Ms. Baskin wasn't going to enter into any negotiations with
 7   you to resolve your problem with her?
 8   A.    You are right.
 9   Q.    All right.    Now, Ms. Green asked you about the transfer of
10   tigers, the second transfer.       The first one had to do with the
11   Dade City tigers, correct?
12   A.    Yes, sir.
13   Q.    So the second group that went out, that was you getting rid
14   of your own, correct?
15   A.    Yes, sir.
16   Q.    You weren't paid for that?
17   A.    No, sir.
18   Q.    And you thought that there were some pairs, correct?
19   A.    I believe there was, yes.
20   Q.    But what else was included in that transfer?
21   A.    Three bears, I believe.      Three black bears and some baboons.
22   I think there was a trio of baboons.
23   Q.    So as far as reducing your -- your inventory, did that lead
24   to you almost getting rid of all of the primates on your
25   property?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 121 of 125
                                                                          121




 1   A.    That got rid of the big primates, and then we sent a bunch
 2   of littler primates over to Tulsa.
 3   Q.    Who assisted with that?
 4   A.    Just the park staff that helped catch them.
 5   Q.    So was that part of your agreement to -- with PETA to try to
 6   reduce your inventory?
 7   A.    Well, I told her that I was going to, and she was having
 8   troubles finding a place to send everything.          And to this day,
 9   because of the litigation, I haven't spoke to her directly.           We
10   have been going through somebody.
11   Q.    All right.
12                 MR. EARLEY:   I believe that's it, Your Honor.
13                 THE COURT:    Redirect -- I'm sorry -- recross.
14                 MS. MAXFIELD-GREEN:   While we figure out what exhibit
15   number this is, I'm going to give it to defense.
16                 THE COURT:    Okay.
17                                RECROSS EXAMINATION
18   BY MS. MAXFIELD-GREEN:
19   Q.    Okay.    Mr. Passage.
20   A.    Yes, ma'am.
21   Q.    You just testified that the filmmakers that you have been
22   communicating with, those were people from your past, correct?
23   A.    Yes, ma'am.
24   Q.    Okay.    And people that got in touch with you prior to all of
25   this, correct?




                                 Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 122 of 125
                                                                            122




 1   A.      Most of them, uh-huh.
 2   Q.      Okay.    But you have been soliciting to shop your story
 3   around to people since you have been in jail too, correct?
 4   A.      I haven't been soliciting nobody because I can't reach out
 5   to nobody.       There's been a whole lot of people email me to the
 6   jail, yes.
 7   Q.      Okay.    And so you're familiar -- you have been sending and
 8   receiving emails in jail, correct?
 9   A.      Yes.
10   Q.      And you're familiar that all those are logged, correct?
11   A.      Yes, ma'am.
12                   MS. MAXFIELD-GREEN:    Okay.   Government's going to
13   introduce -- well, first let me lay a little more foundation
14   here.
15   Q.      (By Ms. Maxfield-Green)       Do you know Manuel Oteyza?
16   A.      I do.
17   Q.      Is he in the courtroom today?
18   A.      He is.
19   Q.      Have you emailed back and forth with him?
20   A.      Not as much as we have talked on the phone.
21   Q.      Okay.
22                   MS. MAXFIELD-GREEN:    Government moves to admit Exhibit
23   165.
24                   THE COURT:    Any objection?
25                   MR. EARLEY:   No objection.




                                   Emily Eakle, RMR, CRR
                                 United States Court Reporter
                              U.S. Courthouse, 200 N.W. 4th St.
                           Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 123 of 125
                                                                          123




 1                THE COURT:     165 will be admitted.
 2   Q.      (By Ms. Maxfield-Green)      Now, this is an email from you to
 3   Manuel Oteyza, correct?
 4   A.      It is.
 5   Q.      And are you familiar with Mr. Oteyza's other films?
 6   A.      Blackfish.
 7   Q.      That's one.
 8   A.      Yes, ma'am.
 9   Q.      And this was on November 17th, 2018, correct?
10   A.      It looks -- appear to be.
11   Q.      Does it say, "Manuel, just curious if you ever buy material
12   for your film.       I am desperate to get a rent house before my bond
13   hearing so I can go home until trial.           I have thousands of hours
14   of footage on computers from my studio at the zoo and on hard
15   drives, along with over 70 pages of my diary from the age of five
16   until now and after this experience.          I will make the biggest
17   advocate for animals you have ever seen.           I'm in need of $7,000
18   for deposits and rent to cover me until trial, or until I can get
19   home.    Just curious, Joe."
20           Is that what you wrote?
21   A.      Yes, ma'am.
22   Q.      Now, Mr. Earley asked you about that conversation with the
23   Lowes that we saw earlier, right?
24   A.      Yes, ma'am.
25   Q.      And your testimony, when Mr. Earley asked you about that, is




                                 Emily Eakle, RMR, CRR
                                 United States Court Reporter
                              U.S. Courthouse, 200 N.W. 4th St.
                           Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 124 of 125
                                                                          124




 1   that I believe you said that you made that up to get out of the
 2   situation.     Is that what you said?
 3   A.    I did.    And it started in the office and I made up one in
 4   there too.
 5   Q.    That -- that was my only question.
 6   A.    Okay.
 7   Q.    Thank you.
 8                THE COURT:    Parties approach.
 9         (The following bench conference was held outside the hearing
10   of the jury.)
11                THE COURT:    I'm going to let Mr. Passage return to the
12   table.    I don't think that that's that big of a deal that the
13   marshal follows him.       You guys fine with that?
14                MS. MAXFIELD-GREEN:    I think that's all right.
15                MR. WACKENHEIM:    Yeah.
16         (The following record was made in open court, in the
17   presence of all parties, counsel, and in the presence and hearing
18   of the jury.)
19                THE COURT:    Mr. Passage, you may step down.
20                             (Conclusion of excerpt.)
21
22
23
24
25




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 120 Filed 09/16/19 Page 125 of 125
                                                                          125




 1                           REPORTER'S CERTIFICATION
 2                  I, Emily Eakle, Federal Official Realtime Court
 3   Reporter, in and for the United States District Court for the
 4   Western District of Oklahoma, do hereby certify that pursuant to
 5   Section 753, Title 28, United States Code that the foregoing is a
 6   true and correct transcript of the stenographically reported
 7   proceedings held in the above-entitled matter and that the
 8   transcript page format is in conformance with the regulations of
 9   the Judicial Conference of the United States.
10                              Dated this 12th day of September, 2019.
11                              /S/ Emily Eakle
                                EMILY EAKLE, RMR, CRR
12                              Federal Official Court Reporter
13
14
15
16
17
18
19
20
21
22
23
24
25




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
